 

Exhibit 10.298

 

EXECUTION COPY

 

AMENDED AND RESTATED OPERATING AGREEMENT

OF BR/CDP CB VENTURE, LLC

 

THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) is executed
this 16th day of December, 2015, with an effective date of May 29, 2015, by and
between CB DEVELOPER, LLC, a Georgia limited liability company (the “Catalyst
Member”) and BR CHESHIRE MEMBER, LLC, a Delaware limited liability company (the
“BR Member”).

 

BACKGROUND INFORMATION:

 

A.           BR/CDP CB VENTURE, LLC (the “Company”) was formed effective as of
the 1st day of April, 2015 by the filing of its Certificate of Formation with
the Secretary of State of Delaware.

 

B.           The Catalyst Member and BR Member previously executed an Operating
Agreement for the Company dated May 29, 2015 (the “Original Operating
Agreement”);

 

C.           The Company was, at the time the Original Operating Agreement was
executed, both the sole member of CB Owner, LLC, a Delaware limited liability
company (the “Borrower”) and a beneficiary of the Trust (as defined below) and
the Borrower was the trustee under that certain BR/CDP Trust Agreement dated May
29, 2015 (as amended from time to time, the “Trust Agreement”);

 

D.           The Borrower has held legal title to the Property (as defined
below) as trustee under the Trust Agreement for the benefit of the Company,
Commander Habersham, LLC and Duke of Lexington, LLC, each an Ohio limited
liability company (the “Brown Co-Tenants”), as beneficiaries under the Trust
Agreement and as tenants-in-common pursuant to (x) the Trust Agreement and (y)
that certain Tenancy In Common Agreement and that certain TIC Management
Agreement, in each case dated May 29, 2015 (collectively, as amended from time
to time, the “TIC Agreement”);

 

E.           In connection with, and concurrent with, the borrowing of the Loan
(as defined below) by Borrower, the ownership of the Property is being
restructured such that the Borrower will acquire title to the Property directly
on its own behalf (rather than as trustee under the Trust Agreement), the
membership interests in Borrower will be transferred from the Company to the
Trust, and the Company will become the manager of the Borrower;

 

F.           The Catalyst Member and the BR Member desire to enter into this
Amended and Restated Operating Agreement to reflect the current business
arrangement among the Members and to supersede, in its entirety, the Original
Operating Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

 

 

 

ARTICLE 1.
DEFINITIONS

 

In addition to terms defined in the body of this Agreement, the following terms
used in this Operating Agreement shall have the following meanings (unless
otherwise expressly provided herein);

 

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

 

“Additional Member.” A member other than an Initial Member, who has acquired a
Membership Interest from the Company.

 

“Additional Capital Contributions.” With respect to each Member, all additional
Capital Contributions made by such Member in excess of their Initial Capital
Contribution amounts, including for the funding of Shortfalls but not on account
of Section 8.04(a) Advances.

 

“Additional Contribution Priority Return.” An amount accruing at the rate of ten
percent (10%) per annum on a Member’s unreturned Additional Capital
Contributions. The Additional Contribution Priority Return shall be compounded
monthly, calculated on a cumulative basis.

 

“Adjusted Capital Account Deficit.” The deficit balance, if any, in the Member’s
Capital Account as of the end of the relevant taxable year, after giving effect
to the following adjustments: (a) the deficit shall be decreased by the amounts
which the Member is deemed obligated to restore pursuant to Regulation Section
1.704-1(b)(2)(ii)(c); and (b) the deficit shall be increased by the items
described in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).

 

“Affiliate.” (i) In the case of an individual, any relative of such Person, (ii)
any officer, director, trustee, partner, manager, employee or holder of ten
percent (10%) or more of any class of the voting securities of or equity
interest in such Person; (iii) any corporation, partnership, limited liability
company, trust or other entity controlling, controlled by or under common
control with such Person; or (iv) any officer, director, trustee, partner,
manager, employee or holder of ten percent (10%) or more of the outstanding
voting securities of any corporation, partnership, limited liability company,
trust or other entity controlling, controlled by or under common control with
such Person.

 

“Available Cash.” The cash funds of the Company on hand as of a particular time
after payment of all current operating expenses of the Company as of such time,
less any Reserve(s) approved in accordance with this Agreement in order to
provide for the payment of the Company’s and Borrower’s outstanding and unpaid
obligations or for any other lawful purpose.

 

“Bankruptcy.” The filing by a Person of a voluntary petition or otherwise
initiating proceedings (a) to have the Person adjudicated insolvent; (b) seeking
an order for relief of the Person as debtor under the United States Bankruptcy
Code; (c) file any petition seeking any composition, reorganization,
readjustment, liquidation, dissolution, or similar relief under the present or
any future federal bankruptcy laws or any other present or future applicable
federal, state, or other statute or law relative to bankruptcy, insolvency, or
other relief for debtors with respect to the Person; (d) or seek the appointment
of any trustee, receiver, conservator, assignee, sequestrator, custodian,
liquidator (or other similar official) of the Person, or of all or any
substantial part of its property, or make any general assignment for the benefit
of creditors of the Person.

 

 2 

 

 

“BR Section 8.04(a) Advance” shall have the meaning ascribed in Section 8.04(a).

 

“Capital Account.” A capital account maintained in accordance with the rules
contained in Treas. Reg. Section 1.704-1(b)(2) as maintained in accordance with
applicable rules under the Code and as set forth in Treas. Reg. Section
1-704-1(b)(2)(4) as amended from time to time.

 

“Capital Contribution.” The total amount of cash and the Gross Asset Value of
any property contributed or agreed to be contributed to the Company by each
Member pursuant to the terms of this Agreement (or previously contributed under
the Original Operating Agreement) (minus any liabilities that the Company
assumes or takes subject to).

 

“Capital Proceeds” means (a) the Company’s share of the net proceeds of a
Capital Transaction after (i) payment of all expenses associated with the
Capital Transaction, (ii) repayment of all secured and unsecured Company debts
(other than an obligation incurred in order to effect a refinancing which is the
applicable Capital Transaction) required to be paid in connection with such
Capital Transaction or that the Managers determine should be paid in connection
with such Capital Transaction, and (iii) such amounts retained as Reserves and
(b) any amounts included in Reserves derived from Capital Contributions and/or
Capital Transactions which the Managers reasonably determine to distribute.

 

“Capital Transaction” means (i) a transaction pursuant to which the indebtedness
secured by the Project is fully financed or refinanced by the Borrower; (ii) a
sale, condemnation, exchange or casualty not followed by reconstruction, or
other disposition, whether by foreclosure or otherwise, of the Project or any
part thereof by the Borrower; or (iii) an insurance recovery or any other
transaction with respect to the Borrower which, in accordance with generally
accepted accounting principles, is considered capital in nature.

 

“Catalyst Change of Control” shall be deemed to have occurred if any two of the
four Principals should cease to maintain an ownership interest in and cease to
be actively involved as principals of Catalyst Development Partners II, LLC.

 

“Catalyst Section 8.04(a) Advance” shall have the meaning ascribed in Section
8.04(a).

 

“Certificate of Formation.” The certificate of formation of the Company filed
with the Delaware Secretary of State as required by the Act, as such certificate
of formation may be amended or amended and restated from time to time.

 

“Co-Tenants.” Collectively, the Company and the Brown Co-Tenants.

 

“Code.” The Internal Revenue Code of 1986, as amended from time to time.

 

“Cost Savings” means the amount by which the total costs of developing and
constructing the Project are less than the Total Project Budget.

 

 3 

 

 

“Cost-Sharing Agreement.” That certain Agreement Regarding Pre-Development Costs
& Purchase and Sale Contract by and between Catalyst Development Partners II,
LLC, an affiliate of the BR Member, and Bluerock Real Estate, L.L.C., an
Affiliate of BR Member, dated March 20, 2015.

 

“Debt Service” means, for any period, scheduled principal, interest and other
required payments (including any required loan rebalancing payments, except to
the extent that such loan rebalancing is required by the Lender as a result of a
Hard Cost Overrun or Soft Cost Overrun) owing on any Loan of the Company or the
Borrower. Debt Service as used in this Agreement shall not mean any principal
amounts due under the Loan at maturity or as a result of an acceleration after a
default thereunder.

 

“Debt Service Shortfall” means for any period, the amount by which (i) the
Company’s share of Debt Service exceeds (ii) the sum of (a) Available Cash for
such period and (b) the Company’s share of amounts released from Reserves
(including Reserves under the applicable Loan, as hereinafter defined, or any
subsequent loan) during such period for payment of Debt Service.

 

“Default Action” is as defined in Section 6.06.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization and other cost recovery deductions allowable with
respect to an asset for such fiscal year or other period, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such fiscal year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization and other cost
recovery deductions for such fiscal year or other period bears to such beginning
adjusted tax basis; provided, however, if the adjusted basis for federal income
tax purposes of an asset at the beginning of such fiscal year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managers.

 

“Developer.” CDP Developer I, LLC, a Georgia limited liability company.

 

“Development Agreement.” That certain Amended and Restated Development Agreement
between the Borrower and Developer with an effective dated of May 29, 2015, as
the same may be amended from time to time.

 

“Discretionary Changes” means any modifications or changes that the Members
agree to make to the Plans or the Project (and any applicable corresponding
changes to the Total Project Budget) that (i) are not required to complete the
construction of the Project as originally contemplated by the Plans and (ii) are
not necessitated by design or construction deficiencies in or
government-mandated revisions of the Plans or the Project. Discretionary Changes
include, for example, upgrades/downgrades of interior or exterior finishes,
additional/fewer Project amenities, and increases/decreases in square footage.

 

“Distributions.” The distributions payable (or deemed payable) to a Member.

 

 4 

 

 

“Economic Interest.” A Member’s or Economic Interest Owner’s share of one or
more of the Company’s Profits, Losses and distributions of the Company’s assets
pursuant to this Operating Agreement and the Act, but shall not include any
right to vote on, consent to or otherwise participate in any decision of the
Members or Managers.

 

“Economic Interest Owner.” The owner of an Economic Interest who is not a
Member.

 

“Entity.” Any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative or
association or any foreign trust or foreign business organization.

 

“Fiscal Year.” The Company’s fiscal year, which shall be the calendar year.

 

“Force Majeure Event” shall mean acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, earthquakes, epidemics or plagues, acts or
campaigns of terrorism or sabotage, interruptions to domestic or international
transportation, trade restrictions, delays caused by any governmental or
quasi-governmental entity, shortages of materials, natural resources or labor,
labor strikes, governmental prohibitions or regulations including administrative
delays in obtaining building permits, inability to obtain materials, or any
other cause beyond the reasonable control of the Members.

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

“Gross Asset Value.” With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset on the date of
the contribution, as agreed to and set forth in Exhibit A and, otherwise, as
determined by the Managers;

 

(b)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) (taking Code Section 7701(g) into account), as
determined by agreement of the Managers, as of the following times: (1) the
acquisition of an additional Membership Interest by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (2) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for a Membership Interest; (3) the grant of a
Membership Interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by a new or existing Member acting in a Member capacity or in anticipation of
being a Member; provided, however, that an adjustment pursuant to clauses (1),
(2) and (3) shall be made only if the Managers reasonably determine that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and (4) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

 

 5 

 

 

(c)          The Gross Asset Value of any Company asset distributed to any
Member (taking Code Section 7701(g) into account) shall be adjusted to equal the
gross fair market value of such asset on the date of distribution as reasonably
determined by the Managers; and

 

(d)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 732(d), 734(b) or 743(b), but only to the extent that
the adjustment is taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m), provided that Gross Asset Values will
not be adjusted under this paragraph (d) to the extent that the Managers
determine that an adjustment under paragraph (b) above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment under this paragraph (d).

 

(e)          If the Gross Asset Value of an asset has been determined or
adjusted pursuant to paragraph (a), (b) (c) or (d) hereof, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.

 

(f)          In all other cases, Gross Asset Value of any Company asset means
the adjusted basis of such asset for federal income tax purposes.

 

“Hard Costs” means all items under the category heading “Hard Cost” in the Total
Project Budget. Notwithstanding the foregoing, in no event shall costs relating
to Force Majeure Events, taxes, insurance premiums, Debt Service, Discretionary
Changes and/or post-completion operating deficits of the Company or Borrower
constitute Hard Costs.

 

“Hard Cost Overrun” means, from time to time, the amount by which the aggregate
Hard Costs incurred in connection with the development and construction of the
Project as of the date of measurement exceed the portion of the Total Project
Budget allocated to Hard Costs, including the available Hard Cost contingency in
the Total Project Budget. Hard Cost Overruns include, without duplication, loan
rebalancing payments required by a Lender in connection with the Loan, but only
to the extent that such loan rebalancing payments are required by the Lender as
a result of an actual or projected Hard Cost Overrun. Hard Cost Overruns also
include overruns resulting from Non-Discretionary Changes but not overruns
resulting from Discretionary Changes.

 

“Initial Capital Contribution.” The initial contribution to the capital of the
Company made by a Member pursuant to this Operating Agreement or the Original
Operating Agreement, as the case may be. The Initial Capital Contributions of
the Initial Members previously made under the Original Operating Agreement are
included in the figures set forth on Exhibit A.

 

“Initial Members.” Those persons identified on Exhibit A attached hereto and
made a part hereof by this reference, who have executed this Agreement.

 

“Internal Rate of Return” and “IRR.” As of any date, the internal rate of return
on the IRR-Included Capital Contributions of a Member to such date (including,
if applicable, giving credit for the 3:1 multiplier on the Member’s Additional
Capital Contributions as may occur under Section 8.04(e) below), calculated to
be that discount rate (expressed on a percentage basis) which, when divided by
twelve (12), compounded monthly and applied to such IRR-Included Capital
Contributions and the corresponding Distributions with respect thereto, causes
the net present value, as of such date, of such Distributions and IRR-Included
Capital Contributions to equal zero. For this purpose, Capital Contributions and
Distributions shall be assumed to have occurred as of the first of the month
nearest the actual date such Capital Contribution or Distribution is made. The
formula used to calculate IRR shall be: (1+monthly IRR) ^ 12-1.

 

 6 

 

 

“IRR-Included Capital Contributions.” A Member's Initial Capital Contributions
and any Additional Capital Contributions that are made solely as a result of a
change in the Total Project Budget occurring on or prior to the date of
execution of the GMP Contract. For purposes of the waterfall in Section 9.01(e),
any such Additional Capital Contributions made solely as a result of a change in
the Total Project Budget occurring on or prior to the date of execution of the
GMP Contract shall be (1) repaid as Additional Capital Contributions as provided
in Sections 9.01(a) through (d), but (2) for purposes of determining whether the
hurdles under Section 9.01(e) have been achieved, shall be included in the
calculations required thereunder.

 

“Lender.” The PrivateBank and Trust Company (as lender and administrative agent)
and all additional lenders that make the Loan to Borrower.

 

“Loan.” The construction loan to be obtained by Borrower for the development of
the Project from Lender in the approximate loan amount of $38,130,000.

 

“Loan Documents.” The loan documents evidencing and securing the Loan.

 

“Managers.” The BR Member and the Catalyst Member, or any other Person(s) that
succeed such Persons in their capacities as Managers.

 

“Member.” Each of the parties who executes a counterpart of this Operating
Agreement as a Member and each of the parties who may hereafter become Members.
To the extent a Manager has purchased a Membership Interest in the Company, he
will have all the rights of a Member with respect to such Membership Interest,
and the term “Member” as used herein shall include a Manager to the extent he
has purchased such Membership Interest in the Company. If a Person is a Member
immediately prior to the purchase or other acquisition by such Person of an
Economic Interest, such Person shall have all the rights of a Member with
respect to such purchased or otherwise acquired Membership Interest or Economic
Interest, as the case may be. The initial Ownership Percentages associated with
the Membership Interests of the Members are set forth on Exhibit A attached
hereto and incorporated herein by reference.

 

“Membership Interest.” A Member’s entire interest in the Company including such
Member’s Economic Interest and the right to participate in the management of the
business and affairs of the Company, including the right to vote on, consent to,
or otherwise participate in any decision or action of or by the Members granted
pursuant to the Original Operating Agreement, this Operating Agreement or the
Act.

 

“Minimum Gain.” The same meaning set forth in Regulation Section 1.704-2(d).
Minimum Gain shall be computed separately for each Member in a manner consistent
with the Regulations under Code Section 704(b).

 

 7 

 

 

“Net Cash Flow” means, for any period, the total annual cash gross receipts of
the Company during such period derived from Company’s co-tenancy interest in the
Project and any and all sources, other than Capital Contributions or as a result
of a Capital Transaction during such period, together with any amounts included
in Reserves (other than Reserve amounts derived from Capital Contributions or
Capital Transactions) or working capital from prior periods which the Managers
reasonably determine to distribute, less (i) the Company’s share of Debt
Service, (ii) the Operating Expenses of the Company paid during such period, and
(iii) any increases or replacements in Company Reserves (other than from Capital
Contributions or Net Cash from a Capital Transaction) during such period.

 

“Non-Development Cost Overrun” shall mean the Company’s share of any cost
overruns with respect to the Project which are attributable to Force Majeure
Events, taxes, insurance premiums, Debt Service, Discretionary Changes and/or
post-completion operating deficits.

 

“Non-Discretionary Changes” means any modifications or changes that the Members
are required to make (or have since the date of the Original Operating Agreement
been required to make) to the Plans or to the Project (other than Discretionary
Changes). Non-Discretionary Changes include, for example, changes to the Plans
or the constructed portions of the Project to correct design or construction
deficiencies or to implement government-mandated revisions, or general
contractor claims under the GMP Contract for increased compensation in excess of
the original “Contract Sum” (or similar term, as defined in the Construction
Contract) for errors or inconsistencies in the Plans, concealed conditions,
delays or other reasons (other than Discretionary Changes).

 

“Nonrecourse Deductions.” The same meaning set forth in Regulation Section
1.704-2(b)(1). The amount of Nonrecourse Deductions for a taxable year of the
Company equals the net increase, if any, in the amount of Minimum Gain during
that taxable year, determined according to the provisions of Regulation Section
1.704-2(c).

 

“Operating Agreement.” This Operating Agreement as originally executed and as
amended from time to time, also referred to herein as the “Agreement,” from time
to time.

 

“Operating Expenses” for the purposes herein, means the Company’s share of all
cash expenditures made by the Borrower in connection with owning and operating
the Project or otherwise conducting its business; provided, that,
notwithstanding the foregoing, Operating Expenses shall not include any cash or
capital expenditures expended out of established and accumulated cash Reserves
of the Company or Borrower used for the particular purpose for which such
Reserves were established or not otherwise allocated for specific purposes

 

“Ownership Percentage.” Subject to adjustment pursuant to other provisions of
this Agreement, the initial Ownership Percentage of each Member is as described
on Exhibit A.

 

“Person.” Any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors, and assigns of such “Person” where the
context so permits.

 

“Principals” means Robert Meyer, Mark Mechlowitz, Jorge Sardinas and Robert
Fishel.

 

 8 

 

 

“Profits or Losses” means, for each Fiscal Year or other period, an amount equal
to the Company’s taxable loss or income, respectively, for such year or period,
determined in accordance with Section 703(a) of the Code (and for this purpose,
all items of income, gain, loss, or reduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(b)          Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) expenditures pursuant to
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses shall be subtracted from such taxable income or
loss;

 

(c)          In the event the Gross Asset Value of any Company asset is adjusted
pursuant to paragraph (b) or (c) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses;

 

(d)          Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for the Fiscal Year or other period;

 

(f)          To the extent an adjustment to the tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Treasury Regulation
§1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than a complete liquidation of
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

(g)          Any items which are specially allocated pursuant to Article 10
hereof shall not be taken into account in computing Profits or Losses but shall
be determined by applying rules analogous to those set forth in paragraphs (a)
through (d) of this definition.

 

If the profit or loss for such Fiscal Year or other period, as adjusted in the
manner provided herein, is a positive amount, such amount shall be the Profits
for such Fiscal Year or other period; and if negative, such amount shall be the
Losses for such Fiscal Year or other period.

 

“Project.” An approximately 285-unit Class A rental apartment complex to be
constructed upon the Property.

 

 9 

 

 

“Project Completion” means completion of construction of the Project and
issuance of a Final Certificate of Occupancy and less than $100,000 of punchlist
items.

 

“Project Stabilization” means completion of construction of the Project and the
Project is at least 90% leased up by third party tenants.

 

“Property.” That certain property located in Atlanta, Georgia which is more
particularly described in Exhibit B attached hereto and incorporated herein upon
which the Borrower intends to develop the Project.

 

“REIT” shall mean a real estate investment trust as defined in Code Section 856.

 

“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

“Reserves.” With respect to any fiscal period, funds set aside or amounts
allocated to reserves for the Company’s co-tenancy interest in the Project
during such period which shall be maintained in amounts deemed sufficient by the
Catalyst Member for working capital, capital expenditures, repairs, replacements
and anticipated expenditures for paying taxes, insurance, Debt Service or other
costs or expenses incident to the ownership or operation of the Company’s
business; provided that, BR Member shall have the right to reasonably approve
the amount of any such Reserves.

 

“Section 8.04(a) Advance” shall have the meaning ascribed in Section 8.04(a).

 

“Soft Cost(s)” means all items under the category heading “Soft Cost” in the
Total Project Budget. Soft Costs include, without limitation, interest reserve,
architectural and engineering fees, and legal fees incurred by the Company.
Notwithstanding the foregoing, in no event shall costs relating to Force Majeure
Events, taxes, insurance premiums, Debt Service after Project Completion,
Discretionary Changes and/or post-Project Completion operating deficits of the
Company or Borrower constitute Soft Costs.

 

“Soft Cost Overrun” means, from time to time, the amount by which the aggregate
Soft Costs incurred in connection with the development and construction of the
Project as of the date of measurement exceed the portion of the Total Project
Budget allocated to Soft Costs, including the available Soft Cost contingency in
the Total Project Budget. Soft Cost Overruns include, without duplication, loan
rebalancing payments required by the Lender in connection with the Loan, but
only to the extent that such loan rebalancing payments are required by the
Lender as a result of an actual or projected Soft Cost Overrun. Soft Cost
Overruns includes overruns resulting from Non-Discretionary Changes but excludes
overruns resulting from Discretionary Changes.

 

“Standard Market Financing” means non-recourse mortgage financing on
commercially reasonable terms in an amount not to exceed 80% of the Project
value and at an interest rate not to exceed the then-current yield on the
10-year Treasury Bond plus 350 basis points.

 

 10 

 

 

“Total Project Budget.” The final budget annexed hereto as Exhibit C, as updated
from time to time hereafter by the mutual consent of all of the Members and as
approved by the Lender. For the avoidance of doubt, the Total Project Budget
refers to the Borrower-level budget, inclusive of capital contributions required
from the Company and the Brown Co-Tenants. The budget attached hereto supersedes
the budget attached to the Original Operating Agreement.

 

“Transferring Member.” A Member or Economic Interest Owner who sells, assigns,
pledges, hypothecates or otherwise transfers for consideration or gratuitously
all or any portion of its Membership Interest or Economic Interest.

 

“Treasury Regulations” or “Regulations.” The Federal Income Tax Regulations,
including any temporary regulations, promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Trust” shall mean the Trust created by the Trust Agreement, as from time to
time modified and amended, in which the Company is, together with the other
Co-Tenants, a beneficiary.

 

ARTICLE 2.

FORMATION OF COMPANY

 

2.01         Formation. On April 1, 2015, the Company was formed as a Delaware
limited liability company by executing and delivering the Certificate of
Formation to the Secretary of State of Delaware in accordance with the
provisions of the Act.

 

2.02         Name. The name of the Company is BR-CDP CB Venture, LLC. The
Company may do business under that name and under any other name or names the
Members select. If the Company does business under a name other than that set
forth in its Certificate of Formation, then the Company shall file a trade name
certificate as required by law.

 

2.03         Principal Place of Business. The principal place of business of the
Company is 880 Glenwood Avenue SE, Suite H, Atlanta, GA 30316. The Company may
locate its places of business at any other place or places as the Managers may
from time to time deem advisable.

 

2.04         Registered Office and Registered Agent. The Company’s initial
registered office and the name of its initial registered agent shall be as set
forth in the Certificate of Formation. The registered office and registered
agent may be changed from time to time by filing the address of the new
registered office and/or the name of the new registered agent with the Secretary
of State of Delaware pursuant to the Act and the applicable rules promulgated
thereunder.

 

2.05         Term. The term of the Company commenced on the date the Certificate
of Formation was filed with the Secretary of State of Delaware and shall
continue thereafter in perpetuity unless earlier dissolved in accordance with
the provisions of this Operating Agreement or the Act.

 

 11 

 

 

ARTICLE 3.

BUSINESS OF COMPANY

 

3.01         Permitted Businesses. The business of the Company shall be:

 

(a)          To acquire, develop, sell, exchange, construct, improve, subdivide,
mortgage, lease, maintain, transfer, operate, own as an investment and/or
otherwise engage in all general business activities related or incidental to the
ownership and development of the Project, in its capacity as a Co-Tenant and
beneficiary of the Trust;

 

(b)          To acquire and hold a beneficial interest in the Trust;

 

(c)          To serve as the manager of the Borrower; and

 

(d)          To engage in all activities necessary, customary, convenient, or
incident to any of the foregoing.

 

ARTICLE 4.

NAMES AND ADDRESSES OF INITIAL MEMBERS

 

The names and addresses of the Initial Members are set forth on Exhibit A
attached hereto and by this reference made a part hereof.

 

ARTICLE 5.

RIGHTS AND DUTIES OF MANAGERS

 

5.01         Management. The business and affairs of the Company shall be
managed by its Managers. Except for situations in which the approval of the
Members is expressly required by this Operating Agreement or by nonwaivable
provisions of applicable law or as otherwise set forth in this Agreement, the
Managers shall have full and complete authority, power and discretion to manage
and control the business, affairs and properties of the Company, to make all
decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of the Company’s business.
The Managers will delegate (or cause the Borrower to delegate) the day-to-day
administration and management of the development and construction of the Project
to the Developer pursuant to the terms, conditions and obligations of the
Development Agreement. In addition, the Managers hereby delegate to the Catalyst
Member the authority to implement any Operating Budget approved in accordance
with the terms of this Operating Agreement; provided, however, such delegation
of authority shall be deemed rescinded if the Catalyst Member is removed as a
Manager pursuant to Section 5.09 or any other applicable provision of this
Agreement.

 

5.02         Number, Tenure and Qualifications. The Company shall have two (2)
Managers, and BR Member and the Catalyst Member shall serve as the initial
Managers. Subject to the foregoing, each Manager shall hold office until its
successor shall have been elected and qualified or until his earlier death,
resignation, or removal. Subject to the foregoing and Section 5.10, Managers
shall be elected by the affirmative vote of all Members.

 

 12 

 

 

5.03         Certain Powers of Managers. Subject to Sections 5.04 and 7.07
below, either Manager shall have power and authority, on behalf of the Company
or in the Company’s capacity as a member of Borrower and/or as a Co-Tenant, as
applicable:

 

(a)          To cause Borrower to acquire the Property and to construct and
develop the Project.

 

(b)          To invest any Company funds (by way of example but not limitation)
in time deposits, short-term governmental obligations, or other investments,
provided the funds in any such investment vehicle are insured by the Federal
Deposit Insurance Corporation (or its successor or replacement).

 

(c)          To execute all instruments and documents, including, without
limitation, checks; drafts; notes and other negotiable instruments; purchase and
sale agreements, mortgages or deeds of trust; security agreements; financing
statements; deeds, contracts, settlement statements, agreements, affidavits and
any other documents providing for the acquisition, mortgage or disposition of
the Company’s or Borrower’s property; assignments; bills of sale; leases;
partnership agreements; operating agreements of other limited liability
companies; and any other instruments or documents necessary, in the opinion of
the Managers, to the business of the Company.

 

(d)          To purchase liability and other insurance to protect employees,
officers, property and business.

 

(e)          Subject to Section 5.14, to employ accountants, engineers,
architects, surveyors, attorneys, managing agents, leasing agents, and other
experts to perform services for the Company and to compensate them from Company
funds.

 

(f)          To enter into (and modify and amend) any and all other agreements
on behalf of the Company, with any other Person for any purpose, in such forms
as the Managers may approve, including but not limited to the Trust Agreement
and the TIC Agreement (including the applicable modifications thereto arising
out of or necessitated by the restructuring described in the Background
Information).

 

(g)          To create offices and designate officers, who need not be Members.
Any such persons appointed to be officers of the Company may or may not be
employees of the Company, any Member, or any Affiliate thereof. Any officers so
appointed shall have such authority and perform such duties as the Managers may,
from time to time, expressly delegate to them in writing and the officers so
appointed shall serve at the pleasure of the Managers.

 

(h)          To the extent permissible in connection with the Loan, to borrow
money for the Company from banks, other lending institutions, Managers, Members,
or Affiliates of the Managers or Members on such terms as the Managers deem
appropriate, and in connection therewith, to hypothecate, encumber and grant
security interests in the assets of the Company to secure repayment of the
borrowed sums. No debt shall be contracted or liability incurred by or on behalf
of the Company except by the Managers or by agents or employees of the Company
expressly authorized by the Managers to contract such debts or incur such
liability by the Managers.

 

 13 

 

 

(i)          To do and perform all other acts as may be necessary or appropriate
to the conduct of the Company’s business, including but not limited to acting as
the manager of the Borrower as provided in the Amended and Restated Limited
Liability Company Agreement of Borrower and appointing successor trustees under
the Trust Agreement, to the extent such acts are not reserved unto the Members
pursuant to Section 7.07 of this Agreement.

 

Unless authorized to do so by this Operating Agreement (or previously authorized
under the Original Operating Agreement) or by the Managers, no attorney-in-fact,
employee or other agent of the Company shall have any power or authority to bind
the Company in any way, to pledge its credit or to render it liable pecuniary
for any purpose. No Member shall have any power or authority to bind the Company
unless the Member has been authorized by the Managers or Members to act as an
agent of the Company in accordance with the previous sentence.

 

5.04         Management Committee.

 

(a)          The Managers and Members hereby establish (and/or confirm the prior
establishment under the Original Operating Agreement of) a management committee
(the “Management Committee”) for the Company for the purpose of the Managers
considering and approving actions pursuant to Section 5.03. The Management
Committee shall consist of four (4) individuals appointed to act as
“representatives” of the Manager and Member that appointed him or her (the
“Representatives”) as follows: (i) BR Member shall be entitled to designate two
(2) Representatives to represent the BR Member as Manager and Member; and (ii)
Catalyst Member shall be entitled to designate two (2) Representatives to
represent the Catalyst Member as Manager and Member. The current members of the
Management Committee are set forth on Exhibit A.

 

(b)          Each Representative as a member of the Management Committee,
subject to this Section 5.04(b), shall hold office until death, resignation or
removal at the pleasure of the Managers and Member that appointed him or her. If
a vacancy occurs on the Management Committee, the Manager with the right to
appoint and remove such vacating Representative shall appoint his or her
successor. A Manager shall lose its right to have its Representatives vote on
any item as of the date on which such Manager ceases to be a Manager, including
by means of removal under Section 5.09, or as otherwise provided in this
Agreement. If the BR Member transfers all or a portion of its membership
interest to a transferee permitted by Section 12.02(a), such transferee shall
automatically, and without any further action or authorization by any Manager or
Member, succeed to the rights and powers of the BR Member under this Section
5.04 as may be agreed to between the BR Member which is transferring the
membership interest, on the one hand, and the permitted transferee to which the
membership interest is being transferred, on the other hand, including the
shared or unilateral right to appoint the Representatives that the BR Member was
theretofore entitled to appoint pursuant to this Section 5.04. If the Catalyst
Member transfers all or a portion of its membership interest to a transferee
permitted pursuant to Section 12.02(b), such permitted transferee shall
automatically, and without any further action or authorization by any Manager or
Member, succeed to the rights and powers of the Catalyst Member under this
Section 5.04 as may be agreed to between the Catalyst Member which is
transferring the membership interest, on the one hand, and the permitted
transferee to which the membership interest is being transferred, on the other
hand, including the shared or unilateral right to appoint the Representatives
that the Catalyst Member was theretofore entitled to appoint pursuant to this
Section 5.04.

 

 14 

 

 

(c)          The Management Committee shall meet at least once every quarter
(unless waived by mutual agreement of the Managers) and as otherwise required.
The only Representatives required to constitute a quorum for a meeting of the
Management Committee shall be one (1) Representative appointed by BR Member and
one (1) Representative appointed by Catalyst Member; provided, however, if any
Representative fails to attend any meeting and as a result thereof the Company
is unable to obtain a quorum, and thereafter such Representative fails to agree
to reschedule and attend any such meeting within 15 days after receipt of
written notice that the Company was unable to obtain a quorum (the “Absent
Representative”), then a quorum can be obtained without the attendance of a
Representative of the Member who selected the Absent Representative.

 

(d)          Each of the two (2) Representatives appointed by BR Member shall be
entitled to cast two (2) votes on any matter that comes before the Management
Committee and each of the Representatives appointed by Catalyst Member shall be
entitled to cast one (1) vote on any matter that comes before the Management
Committee. Approval by the Management Committee of any matter (other than
matters which are Major Decisions under Section 7.07 or which may be made
unilaterally by a Member, but only as expressly set forth in this Agreement)
shall require the affirmative vote of at least a majority of the votes of the
Representatives then in office voting at a duly held meeting of the Management
Committee.

 

(e)          Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant to this Section 5.04(e) shall constitute presence in person at such
meeting.

 

(f)          Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by Representatives having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all Representatives entitled to vote thereon were present and
voted. All consents shall be filed with the minutes of the proceedings of the
Management Committee.

 

 15 

 

 

5.05         Limitation of Liability. No Manager has guaranteed nor shall have
any obligation with respect to the return of a Member’s Capital Contributions or
profits from the operation of the Company. Each Manager shall be entitled to
rely on information, opinions, reports or statements, including but not limited
to financial statements or other financial data prepared or presented in
accordance with the provisions of the Act. No Manager shall be liable to the
Company or to any Member for good faith negligence or for honest mistakes of
judgment or losses or liabilities due to such good faith mistakes or due to the
negligence, dishonesty, unlawful acts or bad faith of any employee, broker or
other agent, accountant, attorney, other professional or person employed by the
Company provided that such person was selected, engaged, retained and supervised
by such Manager with reasonable care. No Manager shall have any liability to the
Company or to any Member for any loss suffered by the Company which arises out
of any action or inaction of such Manager if, prior thereto, such Manager, in
good faith, determined that such course of conduct was in, and not opposed to,
the best interests of the Company and such course of conduct did not constitute
willful misconduct or a material breach of this Agreement or gross negligence.
It is the express intention of the parties that the Managers’ standard of care
be limited to acting in a manner reasonably believed by them in good faith to be
in accordance with their authority under this Agreement, that the Managers’
obligations be limited to those expressly provided in this Agreement, and that
any duties of loyalty or care and any and all other fiduciary duties arising at
law or in equity, if any, are hereby strictly limited to accord with the
provisions of this Section 5.05 and to the performance by the Managers of their
express obligations under this Agreement, and any broader duty is hereby waived
by the other Members.

 

5.06         Managers Have No Exclusive Duty to Company. A Manager shall not be
required to manage the Company as his or its sole and exclusive function and he
or it (or any Manager) may have other business interests and may engage in other
activities in addition to those relating to the Company. Neither the Company nor
any Member shall have any right, by virtue of this Operating Agreement, to share
or participate in such other investments or activities of a Manager or to the
income or proceeds derived therefrom. A Manager shall incur no liability to the
Company or to any of the Members as a result of engaging in any other business
or venture.

 

5.07         Bank Accounts. The Management Committee may from time to time open
bank accounts, brokerage accounts and other accounts in the name of the Company,
and the Managers shall be the sole signatories thereon, unless the Management
Committee determines otherwise.

 

5.08         Resignation. Any Manager of the Company may resign at any time by
giving written notice to the Members of the Company. The resignation of any
Manager shall take effect upon receipt of notice thereof or at such later time
as shall be specified in such notice; and, unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective.
The resignation of a Manager shall also constitute the resignation of such
Manager’s Representatives on the Management Committee. The resignation of a
Manager who is also a Member shall not affect the Manager’s rights as a Member
and shall not constitute a withdrawal of a Member.

 

5.09         Removal of Managers. At a meeting called expressly for that
purpose, a Manager may be removed, by the affirmative vote of all Members
(excluding the Membership Interests of BR Member or its permitted transferee in
the event BR Member or its permitted transferee is the subject of such removal
vote and excluding the Membership Interests of Catalyst Member or its permitted
transferee in the event Catalyst Member or its permitted transferee is the
subject of such removal vote), only in the event of any of the following (each a
“Removal Action”): (a) a material breach of this Agreement (or a material breach
of the Original Operating Agreement that is hereafter discovered) on the part of
such Manager or its Affiliated Member, which breach shall continue uncured for
thirty (30) calendar days after the giving of written notice thereof to such
Manager specifying the nature of such breach; (b) a Default Action by a Member
(or an Affiliate of such Member) affiliated with such Manager; (c) gross
negligence or willful misconduct on the part of such Manager, its affiliated
Member or any of their Affiliates (including any Affiliated developer or
property manager); provided, however, with regard to such acts by Affiliates,
only to the extent such acts result in a material adverse effect on the Property
or the Company; or (d) in the case of a Manager designated by the Catalyst
Member, the termination of the Development Agreement as a result of an event of
default by the Developer thereunder. 

 

 16 

 

 

The removal of a Manager as a result of a Removal Action shall also constitute
the removal of such Manager’s Representatives on the Management Committee. The
removal of a Manager who is also a Member shall not affect the Managers’ rights
as a Member and shall not constitute a withdrawal of a Member. However, if the
Catalyst Member is removed as Manager pursuant to clause (b) of the preceding
paragraph as a result of the occurrence of an event described in either
subsection (2) or subsection (3) of the definition of a Default Action, (x) the
BR Member shall have the right to cause the Company and the Borrower to
terminate the Developer under the Development Agreement and (y) if such removal
occurs before Project Stabilization, the Catalyst Member will no longer be
entitled to receive any portion of the ‘promote’ otherwise payable to it under
the Section 9.01 (i.e., the 30.56% share payable under Section 9.01(g) or the
38.89% share payable under Section 9.01(h)), but rather will only be entitled to
distributions to it under Sections 9.01(g) or (h) based on its Ownership
Percentage.

 

In any instance where the Catalyst Member is removed as Manager and/or the
Developer is removed as developer under the Development Agreement, regardless of
the cause of such removal, the BR Member shall cause the Catalyst Member and/or
any Affiliate that executed a guaranty to be released in full from any Loan
Guaranty; provided, that, if the BR Member is unable to obtain such release
despite its commercially reasonable efforts to do so, the BR Member (and certain
Affiliates reasonably acceptable to the Catalyst Member) shall be obligated to
indemnify and hold harmless the Catalyst Member and/or any Affiliate (each, a
“Catalyst Indemnified Party”) pursuant to an indemnification agreement in form
and substance reasonably satisfactory to the Catalyst Indemnified Parties,
without prejudice to any other indemnification right under Section 15, for any
amount paid by the Catalyst Indemnified Parties under such Loan Guaranty or
other guaranty or indemnity agreement and actual losses and expenses (including
reasonable attorney’s fees and costs) incurred by the Catalyst Indemnified
Parties in defending against a claim for performance under such Loan Guaranty or
other guaranty or indemnity agreement, except to the extent (i) the Catalyst
Indemnified Parties are separately obligated to the Company or the BR Member,
without right of reimbursement, under a written agreement for the amount sought
to be recovered under such Loan Guaranty or indemnity agreement or (ii) the
amount sought to be recovered would never be collectible from, or claimed
against, the Company but for the fraud, willful misconduct, gross negligence or
willful misappropriation of funds by the Catalyst Indemnified Parties; provided,
however, that the BR Member and its Affiliates shall not be obligated to
indemnify the Catalyst Indemnified Parties if, with respect to any action taken
by the BR Member after the date of removal, the Catalyst Member has expressly
approved of or consented to the action taken by BR Member in writing within two
(2) business days following the receipt of written notice from BR Member that BR
Member intends to take such action (and if the Catalyst Member has not
affirmatively responded to BR Member by the end of such two (2) business day
period, the Catalyst Member shall be deemed to have expressly disagreed with the
action).

 

 17 

 

 

5.10         Vacancies. Any vacancy occurring for any reason in the number of
Managers of the Company may be filled by the affirmative vote of all Members
(excluding the Membership Interests of BR Member or its permitted transferee to
the extent the vacancy results from BR Member or its permitted transferee being
removed as Manager and excluding the Membership Interests of Catalyst Member or
its permitted transferee to the extent the vacancy results from Catalyst Member
or its permitted transferee being removed as Manager). A Manager elected to fill
a vacancy shall be elected for the unexpired term of his predecessor in office
and shall hold office until the expiration of such term and until his successor
shall be elected and shall qualify or until his earlier death, resignation or
removal.

 

5.11         Salaries. The salaries and other compensation of the Managers shall
be fixed from time to time by an affirmative vote of all the Members, and no
Manager shall be prevented from receiving such salary by reason of the fact that
he is also a Member of the Company.

 

5.12Development and Development Fee.

 

5.12.1Development Agreement. The Borrower and Developer have entered into the
Amended and Restated Development Agreement, the current form of which is
attached as Exhibit D hereto and by this reference made a part hereof to govern
the rights and responsibilities of the parties, including a Development Fee
payable to Developer as described below. Developer will cause the Project to be
constructed in a first class manner in accordance with the Plans and the Total
Project Budget (including reasonable change orders within the scope of authority
provided by Lender) as mutually agreed upon by Developer and BR Member. The
Developer shall be responsible to obtain from the Project’s design professional
certified documentation at Project completion that the Project has been built in
accordance with the approved Plans.

 

5.12.2General Contractor. Developer has arranged, and Borrower has executed, a
guaranteed maximum price contract with Summit Contracting Group, Inc. for
construction of the Project (the “GMP Contract”). BR Member has expressly
approved the form of GMP Contract.

 

5.12.3Development Fee. Under and subject to the Development Agreement, Developer
will be entitled to earn a Development Fee equal to three percent (3%) of the
Total Project Budget (exclusive of the Development Fee). The Development Fee
shall compensate Developer for all development management and project management
services (including financial reporting) required to complete the Project,
through and including issuance of final certificates of occupancy for all
buildings and apartments. To the extent permitted by the Lender, and as
otherwise described in the Development Agreement, the Development Fee shall be
paid in twenty two equal monthly installments beginning in November 2015. The
Development Fee shall, from and after the execution of the Loan Documents, be
payable from draws against the Loan.

 

 18 

 

 

5.12.4Development Information. During the construction process, Developer will
provide to Borrower, Company and BR Member copies of all Loan-related and
draw-related information, including but not limited to monthly copies of the
construction draws, construction draws top sheets with budget-versus-actual
information to Borrower, Company and BR Member, plus full physical access to the
Property and all documentation in connection with the development and
construction of the Project.

 

5.12.5Developer Contribution. The Members acknowledge and agree that, for no
additional charge or credit to the Catalyst Member’s Capital Account, Catalyst
Member caused (or will hereafter cause) Developer to contribute to the Borrower
all of (a) Developer’s ownership and contract rights in and to the subject lands
and/or purchase agreements (including but not limited to Developer’s Affiliate’s
rights to acquire the Property in accordance with the Purchase Agreement (as
defined in the Cost-Sharing Agreement) (the “Land Contract”), (b) all design and
construction plans for the Project (at Developer’s actual cost, free and clear
of all liabilities), (c) all other tangible and intangible rights associated
with the Project and (d) all other items appurtenant to the development of the
Project (collectively, the “Developer Rights”).

 

5.12.6BR Member’s Owner Representative. The BR Member will be entitled to staff
the Project, at the expense of the Co-Tenants, with an owner’s representative
throughout the construction period to oversee, supervise and assist the
Developer in the administration of the Project as needed by the Developer. The
reasonable cost of the owner’s representative, which shall not exceed $50,000,
will be capitalized into the Total Project Budget and paid from the construction
draws to the extent approved by Lender (or, to the extent not so paid, added to
the Capital Account of the BR Member and set off on a dollar for dollar basis
amounts owed for the owner’s representative).

 

5.12.7Warranties. Catalyst Member shall cause the Developer to use commercially
reasonable efforts to cause the general contractor to warrant to the Borrower
and the Company the construction of the Project for twelve (12) months after the
Certificate of Occupancy is received for the Project such that the general
contractor must promptly correct and repair, at its sole cost and expense, all
defects discovered during such period. The Company may assign such warranty and
any subcontractor warranties to any third party who purchases the Project from
the Borrower during such period.

 

 19 

 

 

5.13         Investment Banking Fee. At the Closing of the acquisition of the
Property, the BR Member or its designee earned an investment banking fee equal
to one percent (1%) of the Total Project Budget (exclusive of the Development
Fee and this investment banking fee); provided, however, any shortfall in the
amount of the investment banking fee between what was paid at the time the
Property was acquired and the amount of the investment banking fee determined
based on the currently effective Total Project Budget at the time the Loan
closes shall be paid at the closing of the Loan. In lieu of the Company paying
the investment banking fee to the BR Member in cash, the BR Member shall be
entitled to offset a portion of its Initial Capital Contribution by the amount
of the investment banking fee.

 

5.14Total Project Budget and Operating Budget.

 

5.14.1Total Project Budget. The Members have attached the current agreed form of
Total Project Budget to this Agreement as Exhibit C, which form replaces and
supersedes the form previously attached to the Original Operating Agreement.
Subject to the approval of the final Total Project Budget by the Members and the
Lender, the Members hereby authorize Developer to construct the Project in
accordance with the Total Project Budget, with such modifications as may be
agreed to by the Members pursuant to Section 7.07.

 

5.14.2Operating Budget. Other than with respect to the construction of the
Project, the Company shall cause the Borrower and the Co-Tenants to operate the
Project under a business plan and an annual operating budget (each, an
“Operating Budget”) commencing for the 12-month period beginning as of the date
of issuance of a temporary certificate of occupancy for the Project. The
Catalyst Member’s Manager shall deliver to the Members for approval the initial
proposed Operating Budget, and also by November 1st for each following calendar.
After the Operating Budget has been approved, the Catalyst Member’s Manager
shall administratively implement it on behalf of the Borrower, the Company and
the other Co-Tenants and may incur the expenditures and obligations therein
provided. No material changes or departures from any item in an approved
Operating Budget shall be made by the Catalyst Member or the Catalyst Member’s
Manager without the prior approval of the BR Member. If an Operating Budget has
not been approved by January 1st of any subsequent year, the Borrower, the
Company and the other Co-Tenants shall continue to operate the Project under the
Operating Budget for the previous year with such adjustments as may be necessary
to reflect deletion of non-recurring expense items set forth in the previous
Operating Budget and positive or negative adjustments in insurance costs, taxes,
utility costs and Debt Service payments. The Catalyst Member’s Manager shall
promptly advise and inform the BR Member of any transaction, notice, event or
proposal directly relating to the management and operation of the Project, other
assets of the Company or Borrower or the Company or the Borrower which does or
is likely to significantly affect, either adversely or favorably, the Project,
other assets of the Company or Borrower, or the Company or the Borrower or is
expected to cause a material deviation from the Operating Budget.

 

 20 

 

 

5.15         Management Company. The Managers shall agree upon and cause the
Borrower to enter into a management agreement (the “Management Agreement”) with
a management company mutually agreed upon by the Members (“Management Company”)
to manage, lease-up and operate the Property pursuant to the Management
Agreement. The Management Agreement shall require that Management Company
operate the Project in a first class manner, and in accordance with the
standards and conditions for the type, style, class, use and location of the
Property, consistent with the Property’s Operating Budget. The Borrower shall
pay Management Company a management fee in the amount of no more than three
percent (3%) of annual gross cash revenues (except during the lease up phase),
payable monthly.

 

5.16Operation in Accordance with REOC/REIT Requirements.

 

5.16.1The Members acknowledge that BR Member or one or more of its Affiliates
(an “BR Affiliate”) intends to qualify as a “real estate operating company” or
“venture capital operating company” within the meaning of U.S. Department of
Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that the Company
and its Subsidiaries shall be operated in a manner that will enable BR Member
and such BR Affiliate to so qualify; provided, however, in no event shall the
foregoing require any loss of voting or decision rights to the Catalyst Member
or result in any adverse effect on the economic rights of the Catalyst Member.
Except as disclosed to BR Member, Catalyst Member (a) shall not fund any Capital
Contribution with the ‘plan assets’ of any ‘employee benefit plan’ within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, or any ‘plan’ as defined by Section 4975 of the Internal Revenue
Code of 1986, as amended.

 

5.16.2Except for the Property, neither the Company nor its Subsidiaries shall
hold any investment, incur any indebtedness or otherwise take any action that
would cause any Member of the Company (or any Person holding an indirect
interest in the Company through an entity or series of entities treated as
partnerships for U.S. federal income tax purposes) to realize any “unrelated
business taxable income” as such term is defined in Code Sections 511 through
514, unless specifically agreed to by the Members in writing. No Manager or
Member shall be liable for any income or other taxes, damages, costs or expenses
incurred by the Company or any Member by reason of the recognition by the
Company of UBTI, unless caused by its own willful misconduct or gross negligence
and not related to the Property.

 

 21 

 

 

5.16.3The Company (and any direct or indirect Subsidiary of the Company) may not
engage in any activities or hold any assets that would constitute or result in
the occurrence of a REIT Prohibited Transaction as defined herein.
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, none of the Company, any direct
or indirect Subsidiary of the Company, nor any Member of the Company shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any direct or indirect Subsidiary thereof, including without limiting
the generality of the foregoing, but in amplification thereof:

 

5.16.3.1Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

5.16.3.2Leasing, as a lessor, personal property, excluding for this purpose a
lease of personal property that is entered into in connection with a lease of
real property where the rent attributable to the personal property is less than
15% of the total rent provided for under the lease;

 

5.16.3.3Acquiring or holding any debt investments, excluding for these purposes
“debt” solely between wholly-owned Subsidiaries of the Company, unless (I) the
amount of interest income received or accrued by the Company under such loan
does not, directly or indirectly, depend in whole or in part on the income or
profits of any person, and (II) the debt is fully secured by mortgages on real
property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

5.16.3.4Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;

 

 22 

 

 

5.16.3.5Entering into any agreement where the Company receives amounts, directly
or indirectly, for rendering services to the tenants of any property that is
owned, directly or indirectly, by the Company other than (i) amounts received
for services that are customarily furnished or rendered in connection with the
rental of real property of a similar class in the geographic areas in which the
Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);

 

5.16.3.6Entering into any agreement where a material amount of income received
or accrued by the Company under such agreement, directly or indirectly, does not
qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

5.16.3.7Holding cash of the Company available for operations or distribution in
any manner other than a traditional bank checking or savings account;

 

5.16.3.8Selling or disposing of any property, subsidiary or other asset of the
Company prior to (i) the completion of a two (2) year holding period with such
period to begin on the date the Company acquires a direct or indirect interest
in such property and begins to hold such property, subsidiary or asset for the
production of rental income, and (ii) the satisfaction of any other requirements
under Section 857 of the Code necessary for the avoidance of a prohibited
transaction tax on the REIT; provided, that such restriction shall not affect,
restrict or be deemed to modify (i) either Member’s right to exercise its
buy-sell rights under Section 12.06; or (ii) Catalyst Member’s rights pursuant
to Section 6.05(c) or 12.09; or

 

5.16.3.9Failing to make current cash distributions to REIT Member each year in
an amount which does not at least equal the taxable income allocable to REIT
Member for such year.

 

 23 

 

 

5.16.4Notwithstanding the foregoing provisions of Section 5.16.3, the Company
may enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 5.16.4. For
purposes of this Section 5.16.4, “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in Sections 5.16.3(1) through (9).

 

5.17         FCPA. In compliance with the Foreign Corrupt Practices Act, each
Member will not, and will ensure that its officers, directors, employees,
shareholders, members, agents and Affiliates, acting on its behalf or on the
behalf of the Company or any of its Subsidiaries or Affiliates do not, for a
corrupt purpose, offer, directly or indirectly, promise to pay, pay, promise to
give, give or authorize the paying or giving of anything of value to any
official representative or employee of any government agency or instrumentality,
any political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.
The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party. Each Member agrees to
notify immediately the other Member of any request that such Member or any of
its officers, directors, employees, shareholders, members, agents or Affiliates,
acting on its behalf, receives to take any action that may constitute a
violation of the Foreign Corrupt Practices Act.

 

ARTICLE 6.

RIGHTS AND OBLIGATIONS OF MEMBERS

 

6.01         Limitation on Liability. Each Members’ liability shall be limited
as set forth in this Operating Agreement, the Act and other applicable law.

 

6.02         No Liability for Company Obligations. No Member will have any
personal liability for any debts or losses of the Company beyond its respective
Capital Contributions, except as provided by law or otherwise provided by
separate agreement among the Members.

 

6.03         List of Members. Upon written request of any Member, the Company
shall provide a list showing the names, addresses and Membership Interest and
Economic Interest of all Members and any other information required by Section
18-305 of the Act and maintained pursuant to Section 11.02.

 

 24 

 

 

6.04         Dissenters’ Rights. No Member shall have appraisal or dissenters’
rights pursuant to Section 18-210 of the Act.

 

6.05         Financing and Recourse Obligations; Refinancing.

 

(a)          The Members have jointly procured the Loan from the Lender.

 

(b)          In connection with the Loan, the Catalyst Member and/or one or more
affiliates of the Catalyst Member acceptable to Lender in its sole discretion
shall be obligated to provide, or cause its Affiliate(s) to provide (subject to
the requirements of the applicable Lender), any required guaranty or indemnity,
including, without limitation, any project completion and repayment guaranties
(each, a “Recourse Guaranty”) and any “bad boy” non-recourse carveout guaranty
and/or any environmental indemnification agreement (each a “Non-Recourse
Carveout Guaranty”); provided, however, the terms and conditions of such
guaranty or indemnity shall be subject to the approval of the Catalyst Member in
its sole and absolute discretion (each, as the same may be amended or restated
from time to time, a “Loan Guaranty”). The BR Member, in its sole and absolute
discretion may, if it elects to do so, provide or cause one of its Affiliates to
provide, a Non-Recourse Carveout Guaranty on terms and conditions satisfactory
to BR Member in its sole discretion. Neither BR Member nor any Affiliate of BR
Member shall be required to execute a Recourse Guaranty or Non-Recourse Carveout
Guaranty.

 

(c)          Notwithstanding anything contained in this Agreement to the
contrary, the Catalyst Member, for so long as the Catalyst Member or its
Affiliate(s) has any outstanding Loan Guaranty, may unilaterally in the first
instance make a call upon the Members for Additional Capital Contributions to
fund on a timely basis (other for than Hard Cost Overruns or Soft Cost Overruns,
or for any such portions of the capital that the Brown Co-Tenants would be
obligated to fund under the TIC Agreement, or for amounts equivalent to Section
8.04(a) Advances) any Debt Service Shortfall or other payment which if unpaid
would constitute a payment default on any such Loan Guaranty or under the Loan
(a “Protection Payment”). Furthermore, if there is an imminent payment default
under the Loan and the Catalyst Member has not initiated the capital call noted
above, then the BR Member may do so to the same extent necessary to raise the
necessary capital to make a Protection Payment.

 

In the event that either Member elects to make such capital call, the Company,
as Manager of the Borrower, shall cause the Borrower to issue a Cash Call Notice
(as that term is defined in the TIC Agreement) to the Co-Tenants, and they shall
each have fourteen (14) days to fund their respective shares of the required
capital; namely, the Brown Co-Tenants shall be obligated to fund ten percent
(10%) as Additional Cash Contributions pursuant to the TIC Agreement, and the
Company shall be required to fund the other ninety percent (90%) (all of which
shall be funded by the BR Member as an Additional Capital Contribution pursuant
to this Agreement). Notwithstanding the foregoing, if the Brown Co-Tenants do
not timely fund their 10% share, then the Company shall be required to fund the
full one hundred percent (100%) of the amount required pursuant to the Cash Call
Notice (of which 90% shall be funded by the BR Member and 10% shall be funded by
the Catalyst Member as an Additional Capital Contribution pursuant to this
Agreement).

 

 25 

 

 

If either the BR Member, on the one hand, or both the Brown Co-Tenants and the
Catalyst Member, on the other hand, fails or refuses to timely contribute its
above share of such call for Additional Capital Contributions, then the sole
remedy against the Member that failed to fund (i.e. BR Member if it failed to
fund, or Catalyst Member if the Brown Co-Tenant and/or the Catalyst Member
failed to fund), shall be for the funding Member to unilaterally cause the
Company, as the manager of the Borrower, to cause the Borrower to (1) refinance
the Loan on commercially reasonable terms, (2) obtain commercially reasonable
supplemental loans secured by assets of the Borrower, (3) enter into
negotiations with the Lender to restructure the Loan and modify the terms of the
Loan on commercially reasonable terms, (4) sell the Project, (5) exercise the
Buy/Sell under Section 12.06 (notwithstanding any “lockout” period in Section
12.06) or (6) in the case of the Catalyst Member, initiate its Put Right. For
avoidance of doubt, failure to fund such call for Additional Capital
Contributions shall not give rise to Shortfall funding rights or treatment under
Section 8.04(e) to the extent one Member, but not the other, funds such call.

 

(d)          The Catalyst Member shall have the unilateral right (i.e.
notwithstanding Section 7.07(p)) to cause the Borrower to refinance the Loan
with Standard Market Financing at any time; provided, however:

 

(A) (i) before closing the new refinancing loan the Catalyst Member must provide
the terms of such proposed new loan to the BR Member (including without
limitation a copy of a fully negotiated term sheet or similar evidence of the
terms of the proposed Standard Market Financing), (ii) the BR Member shall have
sixty (60) days from the date it receives the terms of such new proposed loan
from the Catalyst Member within which to obtain a loan proposal with the same or
better economic terms than those obtained by the Catalyst Member (without
requirement for any guaranty or indemnity agreement by the Catalyst Member or
any of its Affiliates, except as may have been included in the Standard Market
Financing proposal provided by the Catalyst Member), (iii) if the BR Member is
able to obtain better loan terms than those obtained by the Catalyst Member, the
Company and the Members shall take any and all actions necessary to cause the
Borrower to close the new loan proposed by the BR Member and (iv) if the BR
Member is unable to obtain better loan terms, the Company and the Members shall
take any and all actions necessary to cause the Borrower to close the Standard
Market Financing obtained by the Catalyst Member; and

 

(B) in no event shall any such refinancing loan under this Section 6.05(d), (i)
include any prepayment lock-outs (but this provision does not prohibit breakage
costs for loans based on LIBOR or other matched-funding arrangements or
prepayment premiums not based on yield maintenance), (ii) provide for a
principal amount in excess of the then-current principal amount of the Loan
(except for an increase in principal to pay transactional costs for closing of
the refinancing), (iii) provide for additional interest or similar payments to
the lender based on cash flow or profits of the Company or capital proceeds
realized by the Company, (iv) except for a standard CMBS financing transaction,
be pooled (including as to collateralized or defaults) with any property not
owned by the Company or (v) require the BR Member or its Affiliates to take on
any guaranty obligations beyond that which it had in connection with the Loan.

 

 26 

 

 

Notwithstanding the foregoing, (x) if the Catalyst Member has not prior to 120
days before maturity of the Loan, put forth a Standard Market Financing proposal
to refinance the Loan or (y) if at any time following the date upon which the
Project has achieved a physical occupancy of ninety-three percent (93%), the
Catalyst Member has not put forth a Standard Market Financing proposal, then the
BR Member may proceed (i.e. notwithstanding Section 7.07(p)) to refinance the
Loan on commercially reasonable terms so long as such refinancing meets the same
requirements and limitations in subsection (B) above and such financing does not
require any guaranty or indemnity agreement by the Catalyst Member or any of its
Affiliates beyond a Non-Recourse Carveout Guaranty of substantially similar
scope to that signed by the BR Member or its Affiliates.

 

6.06         Default. If any Member or its Affiliate commits any Default Action
(as defined below), then, provided the other Member and/or its Affiliate is not
in material breach or default hereunder and has not otherwise committed a
Default Action, in addition to the rights available under this Agreement
(including but not limited to Section 5.09) and any other legal or equitable
remedy available to the non-breaching Member, the non-breaching Member shall be
entitled to recover its actual damages, including reasonable attorney’s fees
(but specifically excluding special, consequential, punitive or exemplary
damages) sustained by the non-breaching Member as a result of such Default
Action. The following actions are collectively referred to as “Default Actions”:
(1) Bankruptcy of a Member, (2) willful misconduct or gross negligence, (3)
willful misappropriation of Company or Borrower funds, (4) the transfer of a
Membership Interest in violation of this Agreement; (5) any action or omission
that, to the extent caused solely by a Member’s actions or omissions, results in
Lender asserting liability under a Non-Recourse Carveout Guaranty (but expressly
excluding therefrom any liquidity based non-recourse carveout), (6) withdrawal
of a Member in violation of the Agreement; (7) solely with respect to the
Catalyst Member, the Bankruptcy of Developer or any Affiliate of Catalyst Member
that has provided a Loan Guaranty, but only to the extent that the Bankruptcy by
a Catalyst Member Affiliate triggers a default under the terms of the applicable
Loan and (8) solely with respect to the BR Member, the Bankruptcy of Bluerock
Residential Growth REIT, Inc. following the date that it first acquires a direct
or indirect common interest in the Company or the Project; provided, that the
non-defaulting Member shall provide notice to the defaulting Member of the
occurrence of any Default Action under clauses (1), (4), (5), (6), (7) or (8)
and the defaulting Member shall have thirty (30) days from the receipt of such
notice to cure such Default Action; provided, however, that if more than thirty
(30) days is reasonably required to cure such Default Action and if the
defaulting Member has commenced to cure within the original thirty (30) day cure
period and diligently continues to cure such default, then the defaulting Member
shall receive such additional time as is reasonably necessary to cure the
Default Action (not to exceed an additional thirty (30) days).

 

 27 

 

 

ARTICLE 7.

MEETINGS OF MEMBERS

 

7.01         Meetings. Meetings of the Members, for any purpose or purposes, may
be called by the Managers or any Member.

 

7.02         Place of Meetings. The Persons calling any meeting may designate
any place in Atlanta, Georgia as the place of meeting for any meeting of the
Members. If no designation is made, the place of meeting shall be the principal
executive office of the Company in the State of Georgia.

 

7.03         Notice of Meetings. Written notice stating the place, day and hour
of the meeting and the purpose or purposes for which the meeting is called shall
be delivered not less than two (2) nor more than five (5) days before the date
of the meeting, either personally or by mail, by or at the direction of the
Managers or Person calling the meeting, to each Member entitled to vote at such
meeting. If mailed, such notice shall be deemed to be delivered two (2) calendar
days after being deposited in the United States mail, addressed to the Member at
its address as it appears on the books of the Company, with postage thereon
prepaid. Notice provided in accordance with this Section shall be effective
notwithstanding anything in the Act to the contrary.

 

7.04         Meeting of all Members. If all of the Members shall meet at any
time and place, either within or outside of the State of Georgia, and consent to
the holding of a meeting at such time and place, such meeting shall be valid
without call or notice, and at such meeting any lawful action may be taken.

 

7.05         Record Date. For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, or
Members entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which such distribution is made, as the case
may be, shall be the record date for such determination of Members unless the
Managers shall otherwise specify another record date. When a determination of
Members entitled to vote at any meeting of Members has been made as provided in
this Section, such determination shall apply to any adjournment thereof.

 

7.06         Quorum. All of the Members, represented in person or by proxy,
shall constitute a quorum at any meeting of Members.

 

7.07         Manner of Acting. The affirmative consent of both the BR Member and
the Catalyst Member shall be required to approve these actions (each, a “Major
Decision”):

 

(a)          do any act in contravention of, or amend the Company’s Certificate
of Formation or this Operating Agreement (and by their execution hereof, the
affirmative consent by both Members to the amendment and restatement of the
Original Operating Agreement is hereby evidenced);

 

(b)          do any act not specifically authorized herein which would make it
impossible or impractical to own or develop the Project or to otherwise carry on
the ordinary business of the Company or the Borrower;

 

 28 

 

 

(c)          possess any property of the Company or assign the rights of the
Company in any specific property of the Company for other than a Company
purpose;

 

(d)          change or reorganize the Company into any other legal form or to
cause any merger of the Company with another entity;

 

(e)          commence, or respond to, or settle any litigation involving the
Company, the Borrower or the Property;

 

(f)          filing or initiating a Company or Borrower Bankruptcy;

 

(g)          permit or cause the Company or the Borrower to purchase or invest
in real property other than its co-tenancy interest in the Project;

 

(h)          make loans using funds of the Company;

 

(i)          except as expressly provided in Section 12.02, the admission of
additional Members to the Company;

 

(j)          take any action which would cause a default under the Loan or
reasonably be expected to otherwise expose the Catalyst Member, BR Member or any
Affiliate thereof to liability under any Loan Guaranty;

 

(k)          enter into any transaction with a Member and/or any Affiliate
thereof (except as expressly authorized herein);

 

(l)          adoption of or modifications to the preliminary drawings or the
final bid set of construction drawings and specifications for the Project
(collectively, such plans, drawings and specifications, as they may be modified
in accordance with this Agreement, are referred to as the “Plans”); and any
changes to the final Plans, including, without limitation, any Discretionary
Changes (as hereinafter defined); except for (i) government-mandated changes,
(ii) supplemental instructions and clarifications issued by the Project
architect, (iii) changes required by a Lender, and (iv) changes deemed
appropriate by the Catalyst Member that individually do not increase or decrease
Hard Costs by more than $75,000 and, when taken together with all other change
orders that are not either approved by the Members or required by governmental
authorities or a Lender, do not increase or decrease Hard Costs, on a net basis,
by more than $200,000 in the aggregate; provided, however, that no such changes
described in this clause (iv) shall be inconsistent with the Total Project
Budget;

 

(m)          approve any modifications to the Total Project Budget (and by their
execution hereof, the affirmative consent by both Members to the modification of
the Total Project Budget from the version attached to the Original Operating
Agreement is hereby evidenced);

 

(n)          make any expenditure or incur any obligation that varies from the
Total Project Budget or Operating Budget, as applicable;

 

 29 

 

 

(o)          approve any general contractor or co-developer for the Property, or
any agreement with such Person, except (i) as provided in Section 5.12 or (ii)
for the engagement of a replacement developer if the Catalyst Member is removed
as a Manager under Section 5.09;

 

(p)          incur any indebtedness for borrowed money or grant a security
interest in the Company’s or Borrower’s property;

 

(q)          enter into any one or more agreements or contractual commitments,
on behalf of the Company or the Borrower obligating the Company or Borrower, as
applicable, to make expenditures exceeding, in the aggregate for any one year,
$30,000 (except as expressly authorized herein);

 

(r)           approve any Operating Budget or make any modifications thereto;

 

(s)          subject to Sections 6.05(c), 6.05(d), 12.06 and 12.09, any sale,
refinance or other capital transaction with regard to the Project;

 

(t)          in the event of a fire, other casualty or partial condemnation of
the Property, a determination whether to construct or reconstruct improvements
located in the Property, where such construction or reconstruction would cost in
excess of One Hundred Thousand Dollars ($100,000) and is not required under the
terms and provisions of any lease, mortgage or deed of trust affecting the
damaged or condemned portion of the Property in question;

 

(u)          any material changes to the Company’s or Borrower’s business plan,
including without limitation changes with regard to leasing strategy and rental
rates;

 

(v)         hiring or terminating any property manager and the entry into any
related property management agreement for the Property; and

 

(w)          making any decisions or elections under the TIC Agreement or under
the Trust Agreement which would have the effect of circumventing the process set
forth with respect to Major Decisions set forth above

 

Notwithstanding anything contained herein to the contrary, the items listed in
subsections (p) through (w) above shall cease to be Major Decisions and shall
only require the approval of the BR Member, after soliciting the viewpoint of
the Catalyst Member, from and after the date that the Termination Conditions (as
hereinafter defined) have been satisfied. As used herein, “Termination
Conditions” shall mean (i) at least thirty (30) months have lapsed from the date
of the Original Operating Agreement, and (ii) the Catalyst Member and/or any
Affiliate have been or, upon consummation of the proposed Major Decision, will
be released in full from any Loan Guaranty.

 

7.08         Proxies. A Member may vote in person or by proxy executed in
writing by the Member or by a duly authorized attorney-in-fact. Such written
proxy shall be delivered to the Company.

 

 30 

 

 

7.09         Action by Members Without a Meeting. Action required or permitted
to be taken by the Members at a meeting may be taken without a meeting if the
action is evidenced by one or more written consents describing the action taken,
signed by all of the Members. Action take under this Section is effective when
the Members required to approve such action have signed the consent, unless the
consent specifies a different effective date. The record date for determining
Members entitled to take action without a meeting shall be the date the first
Member signs a written consent.

 

7.10         Waiver of Notice. Pursuant to Section 18-302(c) of the Act, when
any notice is required to be given to any Member, a waiver thereof in writing
signed by the person entitled to such notice, whether before, at, or after the
time stated therein, shall be equivalent to the giving of such notice.

 

7.11         Meeting by Telephone; Action by Consent. Pursuant to Section
18-302(d) of the Act, Members may also meet by conference telephone call if all
Members can hear one another on such call and the requisite notice is given or
waived.

 

ARTICLE 8.

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

 

8.01         Members’ Initial Capital Contributions. Each Member has contributed
the associated amount as is set forth in Exhibit “A” hereto as its share of the
Initial Capital Contribution. In addition to the Members’ Initial Capital
Contributions, Exhibit A for informational purposes only reflects the initial
capital contributions into the Borrower that were required from and
simultaneously made by the Brown Co-Tenants. Notwithstanding the foregoing, the
Members agree that all Pursuit Costs (as such term is defined in the
Cost-Sharing Agreement) previously incurred by a Member or its Affiliate were
either (i) deemed an Initial Capital Contribution of such Member and reduced the
amount otherwise to be contributed by it to the Company or (ii) refunded to such
Member by the Borrower such that each of the Co-Tenants bears its pro rata share
of such amount.

 

8.02         Additional Contributions. Except as set this Article 8, no Member
shall be required to make any Capital Contributions to the Company.

 

8.03         Loans to Company. To the extent approved by the Managers and
Members pursuant to Section 7.07, any Member may make a secured or unsecured
loan to the Company or the Borrower.

 

8.04         Mandatory Additional Capital Contributions; Cost Savings.

 

(a)          Non-Development Cost Overruns. Except as separately addressed in
Section 8.04(b) for Hard Cost Overruns and Soft Cost Overruns, in the event the
Borrower is reasonably expected to incur a Non-Development Cost Overrun not
solely caused by the Catalyst Member, the BR Member or their respective
Affiliates and is expected to result in the Borrower having an imminent cash
deficit, and such funds are not obtained pursuant to Section 8.03 above or
pursuant to the TIC Agreement, the Catalyst Member as Manager shall in the first
instance determine the amount of required funds (but if it fails to timely do
so, the BR Member as Manager may do so), shall notify the Management Committee
of same and shall recommend that the Management Committee make a capital call
for such funds pursuant to this Section 8.04(a).

 

 31 

 

 

Upon the receipt of such recommendation, the Management Committee shall evaluate
it in good faith and determine whether such capital call is reasonably required
under the circumstances. In the event that the Management Committee elects to
make such capital call, it shall cause the Company to cause the Borrower to
issue a Cash Call Notice (as that term is defined in the TIC Agreement) to the
Co-Tenants, and they shall each have fourteen (14) days to fund their respective
shares of the required capital; namely, the Brown Co-Tenants shall be obligated
to fund ten percent (10%) as Additional Cash Contributions pursuant to the TIC
Agreement, and the Company shall be required to fund the other ninety percent
(90%) (all of which shall be funded by the BR Member as an Additional Capital
Contribution pursuant to this Agreement). Notwithstanding the foregoing, if the
Brown Co-Tenants do not timely fund their 10% share, then the Company shall be
required to fund the full one hundred percent (100%) of the amount required
pursuant to the Cash Call Notice (of which 90% shall be funded by the BR Member
and 10% shall be funded by the Catalyst Member as an Additional Capital
Contribution pursuant to this Agreement).

 

Notwithstanding the foregoing: (i) the Catalyst Member must on its own account
solely fund into the Company any Non-Development Cost Overrun caused by, or any
other additional capital required by the Company or Borrower because of, a
Default Action of the Catalyst Member or its Affiliates (a “Catalyst Section
8.04(a) Advance”) (to be paid back as provided in Section 9.01(f) below, but
without any interest or return thereon); and (ii) the BR Member must on its own
account solely pay over to the Company any Non-Development Cost Overrun caused
by, or any other additional capital required by the Company or Borrower because
of, a Default Action of the BR Member or its Affiliates (a “BR Section 8.04(a)
Advance” and, generically with the Catalyst Section 8.04(a) Advance, the
“Section 8.04(a) Advance”) (to be paid back as provided in Section 9.01(f)
below, but without any interest or return thereon).

 

It is the intent of the Members that any such fundings by them under this
Section 8.04(a) will, in turn, be contributed to the Borrower as Additional Cash
Contributions (as that term is defined and used in the TIC Agreement) and then
returned by the Borrower back to the Company on a priority basis, in accordance
with the provisions of the TIC Agreement.

 

(b)          Hard Cost Overruns and Soft Cost Overruns. In the event the
Borrower is reasonably expected to incur a Hard Cost Overrun or Soft Cost
Overrun, the Catalyst Member shall determine the amount of required funds to
keep the Loan “in balance,” and shall promptly notify the Management Committee
of same and recommend that the Management Committee make a capital call for such
funds pursuant to this Section 8.04(b). Upon the receipt of the recommendation
of the Catalyst Member, the Management Committee shall evaluate it in good faith
and determine whether such capital call is reasonably required under the
circumstances. In the event that the Management Committee elects to make such
capital call, it shall cause the Company to cause the Borrower to issue a Cash
Call Notice (as that term is defined in the TIC Agreement) to the Co-Tenants,
and they shall each have fourteen (14) days to fund their respective shares of
the required capital; namely, the Brown Co-Tenants shall be obligated to fund
ten percent (10%) as Additional Cash Contributions pursuant to the TIC
Agreement, and the Company shall be required to fund the other ninety percent
(90%) (of which 55.56% shall be funded by the BR Member and 44.44% shall be
funded by the Catalyst Member as an Additional Capital Contribution pursuant to
this Agreement). Notwithstanding the foregoing, if the Brown Co-Tenants do not
timely fund their 10% share, then the Company shall be required to fund the full
one hundred percent (100%) of the amount required pursuant to the Cash Call
Notice (of which 50% shall be funded by the BR Member and 50% shall be funded by
the Catalyst Member as an Additional Capital Contribution pursuant to this
Agreement).

 

 32 

 

 

(c)          In the event a Member fails (as applicable, the “Defaulting
Member”) to make all the Additional Capital Contributions required above, or its
Section 8.04(a) Advances, by the due date (the “Contribution Default Date”), the
non-Defaulting Member(s) may (but shall not be obligated to) contribute the
unpaid portion that the Defaulting Member was obligated to fund (the
“Shortfall”). If there is more than one non-Defaulting Member desiring to
contribute the Shortfall on behalf of a Defaulting Member, then such
non-Defaulting Members shall be entitled to do so in such amounts as they may
agree among each other, or, in the absence of such agreement, in proportion to
their respective Ownership Percentages. For the avoidance of doubt, it is the
intent of the Members that any such Shortfall will, in turn, be contributed to
the Borrower and that the Borrower will then return such Shortfall to the
Company on a priority basis, in accordance with the provisions of the TIC
Agreement.

 

(d)          Cost Savings. With the approval of the Lender, the Catalyst Member
may reallocate Cost Savings within Hard Costs or Soft Costs to other line items
within either such category of the Total Project Budget (including the
contingency for Hard Costs or Soft Costs) in order to pay for Hard Cost Overruns
before having to make a capital call to pay for such Hard Cost Overruns or to
pay for Soft Cost Overruns before having to make a capital call to pay for such
Soft Cost Overruns. The Catalyst Member shall provide to the BR Member, on a
monthly basis, a list of any proposed Cost Savings to be reallocated to another
line item of the Total Project Budget, identifying the line item from which the
Cost Savings originated and the line item to which the Cost Savings were
reallocated if approved by the Lender. In the event Lender approves a
construction draw on the Loan to pay the aggregate Cost Savings to Borrower,
then in such event the Catalyst Member shall be entitled to 100% of the proceeds
derived from such funding draw on the Loan.

 

(e)          Failure to Make Section 8.04(a) Advances or Fund Cost Overruns.
Notwithstanding anything contained herein to the contrary, and in addition to
any other rights available under this Agreement, if a non-Defaulting Member
contributes a Shortfall amount on behalf of a Defaulting Member in connection
with the failure to make Additional Capital Contributions required to fund Hard
Cost Overruns or Soft Cost Overruns or Section 8.04(a) Advances, then the
non-Defaulting Member shall be credited with Additional Capital Contributions at
a 3:1 ratio for each such dollar of Shortfall/Additional Capital Contribution so
made on behalf of the Defaulting Member. For example, if the Brown Co-Tenants
fail to fund their share of a Hard Cost Overrun and the Catalyst Member fails on
their behalf to do so as required under Section 8.04(b), the BR Member shall
have the right but not the obligation to fund such amount to the Company as an
Additional Capital Contribution and, to the extent that it does, shall be
credited at a 3:1 ratio (meaning, for every $100,000 of Additional Capital
Contribution made by the BR Member for that purpose, the BR Member would be
credited with having made $300,000 of Additional Capital Contributions and the
10% Additional Contribution Priority Return will be calculated on such $300,000
figure). For the avoidance of doubt, as provided in the TIC Agreement, any such
Shortfalls/Additional Capital Contributions made under this Section 8.04(e) and
contributed to the Borrower will be entitled to the same 3:1 ratio at the
Borrower level and shall be returned by the Borrower to the Company with the
three times multiple, along with any further preferred return thereon, on a
priority basis, in accordance with the TIC Agreement. For the avoidance of
doubt, this Section 8.04(e) shall not apply with respect to the failure of a
Member to fund Non-Development Cost Overruns.

 

 33 

 

 

(f)          The remedies provided in this Section 8.04 with respect to any
Member’s failure to make any Additional Capital Contribution or Section 8.04(a)
Advance shall be the sole and exclusive remedies of the non-Defaulting Member
for such failure.

 

8.05         Withdrawal or Reduction of Members’ Contributions to Capital.

 

(a)          A Member shall not receive out of the Company’s property any part
of such Member’s Capital Contributions until all liabilities of the Company,
except liabilities to Members on account of their Capital Contributions, have
been paid or there remains property of the Company sufficient to pay them.

 

(b)          A Member, irrespective of the nature of such Member’s Capital
Contribution, has only the right to demand and receive cash in return for such
Capital Contribution.

 

8.06         Maintenance of Capital Accounts. The Company shall establish and
maintain a Capital Account for each Member and Economic Interest Owner. Each
Member’s Capital Account shall be increased by (a) the amount of any Capital
Contribution contributed by the Member to the Company, (b) the fair market value
of any property, as determined by the Company and the Member by arm’s length
agreement at the time of contribution (net of liabilities assumed by the Company
or subject to which the Company takes such property within the meaning of
Section 752 of the Code), and (c) the Member’s share of Profits and of any
separately allocated items of income or gain (including any gain or income
allocated to the Member to reflect the difference between the book value and tax
basis of assets contributed by such Member). Each Member’s Capital Account shall
be decreased by (a) the amount of any money distributed to the Member by the
Company (excluding payments received by a Member from the Company as repayment
of a loan by the Company to the Member), (b) the fair market value of any
property distributed to the Member (net of liabilities of the Company assumed by
the Member or subject to which the Member takes such property within the meaning
of Section 752 of the Code), and (c) the Member’s share of Losses and of any
separately allocated items of deduction or loss (including any loss or deduction
allocated to the Member to reflect the difference between the book value and tax
basis of assets contributed by the Member).

 

ARTICLE 9.

DISTRIBUTIONS

 

9.01         Distributions. Subject to the Loan Documents, distributions of Net
Cash Flow and Capital Proceeds shall be distributed and applied by the Managers
in the following order and priority:

 

 34 

 

 

(a)          First, to non-Defaulting Members, pari passu, in accordance with
their accrued but unpaid Additional Contribution Priority Return, if any, until
each non-Defaulting Member entitled to an Additional Contribution Priority
Return is paid such amount in full;

 

(b)          Next, to non-Defaulting Members, pari passu, in accordance with
their Additional Capital Contributions, until their unreturned Additional
Capital Contributions are reduced to zero;

 

(c)          Next, to Defaulting Members, pari passu, in accordance with their
accrued but unpaid Additional Contribution Priority Return, if any, until each
Defaulting Member entitled to an Additional Contribution Priority Return is paid
such amount in full;

 

(d)          Next, to Defaulting Members, pari passu, in accordance with their
Additional Capital Contributions, until their unreturned Additional Capital
Contributions are reduced to zero;

 

(e)          Next, to the Members, pari passu, in accordance with their
Ownership Percentages, until such time as the BR Member has received an amount
equal to the greater of (1) an Internal Rate of Return of ten percent (10%) and
(2) 135% of the BR Member’s (i) Initial Capital Contributions and (ii) any
Additional Capital Contributions that are made solely as a result of a change in
the Total Project Budget occurring on or prior to the date of execution of the
GMP Contract;

 

(f)          Next, to each applicable Member in accordance with their Section
8.04(a) Advances, without interest, pari passu to the Members based on the
principal amounts advanced with respect to each Member;

 

(g)          Next, pari passu, 69.44% to the BR Member and 30.56% to the
Catalyst Member, until such time as the BR Member has received an Internal Rate
of Return of at least twenty percent (20%); and

 

(h)          Thereafter, pari passu, 61.11% to the BR Member and 38.89% to the
Catalyst Member.

 

9.02         Limitation Upon Distributions. No distribution shall be made to
Members if prohibited by Section 18-607 of the Act.

 

9.03         Interest On and Return of Capital Contributions. No Member shall be
entitled to interest on its Capital Contribution or to return of its Capital
Contribution, except as otherwise specifically provided for herein.

 

ARTICLE 10.

ALLOCATIONS OF NET PROFITS AND NET LOSSES

 

10.01         Allocation of Profits and Losses. Profits and Losses for any
Fiscal Year or other period of the Company will be allocated to the Members as
follows:

 

 35 

 

 

 

(a)          Allocations of Profits and Losses for Capital Account Purposes.
After giving effect to the special allocations set forth in Sections 10.02 and
10.03, Profits and Losses of the Company for any Fiscal Year or portion thereof
shall be allocated among the Capital Accounts of the Members in such a manner
that would cause, to the extent possible, the Capital Accounts of the Members as
of the end of a Fiscal Year or portion thereof, after adjustment for all
contributions and distributions during the year, and after adjustment for the
special allocations set forth in Sections 10.02 and 10.03 (including the
allocations of such Members’ shares of the “partnership minimum gain” and
“partner nonrecourse debt minimum gain” (as such terms are used in Regulation
Section 1.704-2) not otherwise required to be taken into account during such
period), to equal the aggregate distributions that the Members would be entitled
to receive pursuant to Section 9.01, in each case determined as if (i) all
assets of the Company, including cash, were sold for their Gross Asset Values
(which, for the avoidance of doubt, shall not be “booked up” to fair market
value for this purpose outside of an actual liquidation), (ii) all Company
liabilities, including the Company’s share of any liability of any entity
treated as a partnership for U.S. federal income tax purposes in which the
Company is a partner, were satisfied in cash according to their terms (each
nonrecourse liability is limited to the book value of the assets securing such
liability) and (iii) the remaining proceeds were distributed in accordance with
Section 9.01. The Managers, based on the advice of the Company’s tax advisors,
shall have the authority to correct or adjust any allocation provision hereunder
as it determines to be necessary or appropriate (and not unfairly discriminatory
against any Member) for such allocations, in the aggregate, to be made in the
manner provided in the first sentence of this Section 10.01.

 

(b)          Limitations on Losses for Capital Account Purposes. Notwithstanding
anything in Section 10.01(a) to the contrary, the Managers will not allocate any
item of loss or deduction to a Member that would cause or increase a deficit
balance in such Member’s Capital Account (as increased by such Member’s share of
“partnership minimum gain” and “partner nonrecourse debt minimum gain”, as such
terms are defined in Regulations Section 1.704-2 and applied to the Members of
the Company), and will make special allocations of the Profits or Losses of the
Company among the Members as necessary to cause the allocations under this
Section 10.01 to be respected under Code Section 704(b) and Regulations
Section 1.704 1(b)(1). The Managers shall, to the extent possible and in
whatever manner they deem appropriate, make subsequent curative allocations of
other items of income, gain, loss and deduction to offset any such special tax
allocations.

 

10.02         Special Allocations. The following special allocations shall be
made in the following order:

 

(c)          Minimum Gain Chargeback. Notwithstanding any other provision of
this Article 10, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Section 1.704-2(f) of the
Regulations. This Section 10.02(a) is intended to comply with the minimum gain
chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith.

 

 36 

 

 

(d)          Member Minimum Gain Chargeback. Notwithstanding any other provision
of this Article 10, except Section 10.02(a), if there is a net decrease in
Member Minimum Gain attributable to a Member Nonrecourse Debt during any Company
Fiscal Year, each Member who has a share of the Member Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704-2(i)(4) of the Regulations. This Section 10.02(b)
is intended to comply with the minimum gain chargeback requirement in such
Section of the Regulations and shall be interpreted consistently therewith.

 

(e)          Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or Distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company income and gain
shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 10.02(c) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 10 have been tentatively made as
if this Section 10.02(c) were not in the Agreement.

 

(f)          Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Company Fiscal Year that is in excess of the
sum of (i) the amount such Member is obligated to restore, and (ii) the amount
such Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 10.02(d) shall be made if and only to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 10 have been tentatively made as
if Section 10.02(c) hereof and this Section 10.02(d) were not in the Agreement.

 

(g)          Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year
or other period shall be specially allocated to the Members in accordance with
their respective Ownership Percentages.

 

(h)          Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any fiscal year or other period shall be specially allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

 

 37 

 

 

(i)          Section 754 Adjustment. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

10.03         Curative Allocations.

 

(a)          The allocations set forth in Sections 10.01(b) and 10.2 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 10.03. Therefore, notwithstanding any
other provision of this Article 10 (other than the Regulatory Allocations), the
Managers shall make such offsetting special allocations of Company income, gain,
loss or deduction in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and all
Company items were allocated pursuant to Section 10.01.

 

(b)          The Managers shall have reasonable discretion, with respect to each
Company Fiscal Year, to (i) apply the provisions of Section 10.03(a) hereof in
whatever manner is likely to minimize the economic distortions that might
otherwise result from the Regulatory Allocations, and (ii) divide all
allocations pursuant to Section 10.03(a) hereof among the Members in a manner
that is likely to minimize such economic distortions.

 

10.04         Tax Allocations.

 

(a)          Except as set forth in this Section 10.04, allocations for income
tax purposes of items of income, gain, loss, deduction, and credits, and basis
therefor, shall be made in the same manner as allocations for book purposes set
forth in Sections 10.01, 10.02 and 10.03 hereof. In applying this Section 10.04,
each item of income, gain, expense and loss for a period not specially allocated
shall be allocated in the same proportions as the allocation of Profits and
Losses for such period.

 

(b)          In the event of a contribution of property other than cash to the
Company, income, gain, loss and deduction with respect to such contributed
property shall be shared among the Members for tax purposes so as to take
account of the variation between the basis of the property to the Company and
its fair market value at the time of contribution in accordance with Code
Section 704(c) and the Regulations thereunder.

 

(c)          In the event the book value of any Company asset is adjusted to
equal its fair market value in accordance with Regulations Sections
1.704-1(b)(2)(iv)(d) and 1.704-1(b)(2)(iv)(f), subsequent allocations of income,
gain, loss and deduction with respect to such asset shall take into account any
variation between the adjusted basis of such asset for federal income tax
purposes and its fair market value pursuant to Code Section 704(c) and the
Regulations thereunder.

 

 38 

 

 

(d)          In accordance with Sections 704(b) and 704(c) of the Code and
applicable Treasury Regulations, including Treasury Regulations
Section 1.704-1(b)(4)(i), items of income, gain, deduction and loss with respect
to any property that is properly reflected on the books of the Company at a book
value that differs from the adjusted tax basis of such property within the
meaning of the Regulation 1.704-1(b)(2)(iv)(g)(1) (“Book Property”) (and, if
necessary, any other property of the Company) shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of the Book Property to the Company for federal income tax
purposes and its book value.

 

(e)          To the extent of any recapture income resulting from the sale or
other taxable disposition of assets of the Company, the amount of any gain from
such disposition allocated to a Member (or a successor in interest) for federal
income tax purposes pursuant to the above provisions shall be deemed to be
recapture income to the extent that such Member has been allocated or has
claimed any deduction directly or indirectly giving rise to the treatment of
such gain as recapture income.

 

(f)          The items of income, gain, deduction and loss for tax purposes
allocated to the Members pursuant to this Section 10.04 shall not be reflected
in the Members’ Capital Accounts. Any elections or other decisions relating to
such allocations shall be made by the Managers in any manner that reasonably
reflects the purpose and intent of this Agreement and is consistent with the
economic arrangement among the Members.

 

(g)          Pursuant to Treasury Regulations Section 1.752-3(a)(3), the Members
hereby agree to allocate excess nonrecourse liabilities of the Company in
accordance with their respective Ownership Percentages.

 

10.05         Varying Interest in Company. Allocations to any Member whose
Membership Interest changes during a Company Fiscal Year or to any Member who is
a Member for less than a full Company Fiscal Year, whether by reason of the
admission of a Member, the withdrawal of a Member, a non-pro rata contribution
of capital to the Company or any other event described in Section 706(d)(1) of
the Code and the Regulations issued thereunder, shall be made in accordance with
Section 706(d) of the Code and the Regulations promulgated thereunder to take
into account the varying Interests of the Members in the Company during the
Company Fiscal Year.

 

ARTICLE 11.

BOOKS AND RECORDS

 

11.01         Accounting Period. The Company’s accounting period shall be the
calendar year.

 

11.02         Records. Proper and complete records and books of accounts shall
be kept or shall be caused to be kept by the Managers in which shall be entered
fully and accurately all transactions and other matters relating to the
Company’s business in such detail and completeness as is customary and usual for
businesses of the type engaged in by the Company. The Company shall keep at its
principal place of business the following records:

 

 39 

 

 

(a)          A current list of the full name and last known address of each
Member, Economic Interest Owner and Manager;

 

(b)          Copies of records to enable a Member to determine the relative
voting rights, if any, of the Members;

 

(c)          A copy of the Certificate of Formation of the Company and all
amendments thereto;

 

(d)          Copies of the Company’s federal, state and local income tax returns
and reports, if any, for the three most recent years;

 

(e)          Copies of the Company’s written Operating Agreement, together with
any amendments thereto;

 

(f)          Copies of any financial statements of the Company for the three (3)
most recent years.

 

The books and records shall at all times be maintained at the principal office
of the Company and shall be open to the reasonable inspection and examination of
the Members, Economic Interest Owners, or their duly authorized representatives
during reasonable business hours.

 

11.03         Reports and Financial Statements.

 

(a)          Within fifteen (15) days of the end of each Fiscal Year, the
Catalyst Member shall cause each Member to be furnished with the following
annual reports computed as of the last date of the Fiscal Year: (i) an unaudited
balance sheet of the Company; (ii) an unaudited statement of the Company’s
profit and loss; and (iii) a statement of the Members’ Capital Accounts and
changes therein in such Fiscal Year.

 

(b)          Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the Catalyst Member shall cause to be furnished to the BR Member such
information as reasonably requested by the BR Member, and to the extent not
readily available, which may be reasonably prepared by the Catalyst Member at
the expense of the Company, as is necessary for any REIT Member (whether a
direct or indirect owner) to determine its qualification as a REIT and its
compliance with REIT Requirements as shall be requested by the BR Member.
Further, the Catalyst Member shall cooperate in a reasonable manner at the
request of any Member, at the expense of the Company, to work in good faith with
any designated accountants or auditors of such Member or its Affiliates so that
such Member or its Affiliate is able to comply with any public reporting,
attestation, certification and other requirements under the Securities Exchange
Act of 1934, as amended, applicable to such entity, and to work in good faith
with the designated accountants or auditors of the Member or any of its
Affiliates in connection therewith, including for purposes of testing internal
controls and procedures of such Member or its Affiliates.

 

 40 

 

 

11.04         Tax Returns. Until such time as the BR Member otherwise elects by
written notice to the Catalyst Member to undertake such preparation and filing
activities, the Catalyst Member shall cause the preparation and timely filing of
all tax returns required to be filed by the Company pursuant to the Code and all
other tax returns deemed necessary and required in each jurisdiction in which
the Company does business and shall submit such returns to the Members for their
review, comment and approval at least ten (10) days prior to the due date or
extended due date thereof and shall thereafter cause the same to be filed in a
timely manner (including extensions). No later than the due date or extended due
date, the Member responsible for making such filings hereunder shall deliver or
cause to be delivered to each Member a copy of the tax returns for the Company
and such Subsidiaries with respect to such Fiscal Year, together with such
information with respect to the Company and such Subsidiaries as shall be
necessary for the preparation by such Member of its U.S. federal and state
income or other tax and information returns.

 

ARTICLE 12.

TRANSFERABILITY

 

12.01         General Prohibition. Except as provided in Sections 12.02, 12.06
and 12.09 hereof, in which event no consent from any party shall be required to
effectuate the transfer(s) described therein, no Member or Economic Interest
Owner may assign, convey, sell, transfer, liquidate, encumber, or in any way
alienate (collectively a “Transfer”), all or any part of its Interest without
the prior written consent of the Members, which consent may be given or withheld
in the sole discretion of any Member; provided, however, that nothing contained
herein shall prohibit any transfers of direct or indirect equity interests in
the Members so long as, in the case of the Catalyst Member, such transfers do
not result in a Catalyst Change of Control until after the Termination
Conditions have been satisfied. Any attempted Transfer of all or any portion of
an Interest without the necessary consent, or as otherwise permitted hereunder,
shall be null and void and shall have no effect whatsoever. Upon the transfer of
a Membership Interest in accordance with this Article 12, the Ownership
Percentages of the transferring Member and of the transferee shall be adjusted
accordingly. Notwithstanding anything contained herein to the contrary, no
Transfers shall be permitted that would violate the terms of any Loan documents.

 

12.02         Affiliate Transfers. Notwithstanding anything to the contrary
contained in this Agreement, the following Transfers shall not require the
approval set forth in Section 12.01:

 

(a)          Any Transfer by BR Member or a Bluerock Transferee of up to one
hundred percent (100%) of its Interest to any Affiliate of Bluerock Real Estate,
L.L.C., including but not limited to (A) Bluerock Residential Growth REIT, Inc.
(“BR REIT”) or any Person that is directly or indirectly owned by BR REIT; (B)
Bluerock Special Opportunity + Income Fund, LLC (“BR SOIF”) or any Person that
is directly or indirectly owned by BR SOIF; (C) Bluerock Special Opportunity +
Income Fund II, LLC (“BR SOIF II”) or any Person that is directly or indirectly
owned by BR SOIF II, (D) Bluerock Special Opportunity + Income Fund III, LLC
(“BR SOIF III”) or any Person that is directly or indirectly owned by BR SOIF
III, (E) Bluerock Growth Fund, LLC (“BR Growth”) or any Person that is directly
or indirectly owned by BR Growth, and/or (F) Bluerock Growth Fund II, LLC (“BR
Growth II”) or any Person that is directly or indirectly owned by BR Growth II
(collectively, a “Bluerock Transferee”); provided, that, following the date the
BR REIT first acquires a direct or indirect common interest in the Company or
the Project, in all instances, BR REIT shall either retain, direct or
indirectly, more than a fifty percent (50%) equity interest in the BR Member or
otherwise retain the power to control, directly or indirectly, the major
activities of the BR Member such that BR REIT can consolidate the BR Member on
its audited financial statements; and

 

 41 

 

 

(b)          Provided only that the development of the Project is complete (as
evidenced by the delivery of a final certificate of occupancy, the delivery of
an architect’s certificate of completion and the release of the final contractor
retainage), any Transfer by Catalyst Member or a Catalyst Transferee of up to
one hundred percent (100%) of its Interest to any Affiliate of the Catalyst
Member (a “Catalyst Transferee”).

 

12.03         Conditions of Transfer and Assignment. A transferee of an Interest
pursuant to 12.01 or 12.02 shall become a Member only if the following
conditions have been satisfied:

 

(a)          the transferor, his legal representative or authorized agent must
have executed a written instrument of transfer of such Interest in form and
substance satisfactory to the Managers;

 

(b)          the transferee must have executed a written agreement, in form and
substance satisfactory to the Managers, to assume all of the duties and
obligations of the transferor under this Operating Agreement with respect to the
transferred Interest and to be bound by and subject to all of the terms and
conditions of this Operating Agreement;

 

(c)          the transferor, his legal representative or authorized agent, and
the transferee must have executed a written agreement, in form and substance
satisfactory to the Managers to indemnify and hold the Company, the Managers and
the other Members harmless from and against any loss or liability arising out of
the transfer;

 

(d)          the transferee must have executed such other documents and
instruments as the Managers may deem necessary to effect the admission of the
transferee as a Member; and

 

(e)          unless waived by the Managers, the transferee or the transferor
must have paid the expenses incurred by the Company in connection with the
admission of the transferee to the Company.

 

12.04         Transfers of Economic Interest Only. A permitted transferee of an
Economic Interest who does not become a Member shall be an Economic Interest
Owner only and shall be entitled only to the transferor’s Economic Interest to
the extent assigned. Such transferee shall not be entitled to vote on any
question regarding the Company, and the Ownership Percentage associated with the
transferred Economic Interest shall not be considered to be outstanding for
voting purposes.

 

12.05         Successors as to Economic Rights. References in this Operating
Agreement to Members shall also be deemed to constitute a reference to Economic
Interest Owners where the provision relates to economic rights and obligations.
By way of illustration and not limitation, such provisions would include those
regarding Capital Accounts, distributions, allocations, and contributions. A
transferee shall succeed to the transferor’s Capital Contributions and Capital
Account to the extent related to the Economic Interest transferred, regardless
of whether such transferee becomes a Member.

 

 42 

 

 

12.06         Buy/Sell.

 

(a)          In the event the Members are deadlocked and are unable to agree
unanimously on any Major Decision that requires unanimity, and the Members are
unable through good faith and the exercise of their reasonable efforts to break
such deadlock for a period of fifteen (15) days following notice from one Member
to the other Member that a deadlock exists with regard to a Major Decision, the
deadlock may be broken by the invocation of the provisions of this Section
12.06; provided, however, this Section 12.06 may be invoked if and only if such
deadlock occurs after the date which is 24 months from the date of Project
Stabilization. Prior to invoking the provisions of this Article, the Members
shall in good faith meet within fifteen (15) days of such deadlock, and use
their reasonable efforts to resolve any disagreements regarding any Major
Decision. As used in this Section 12.06, “deadlock” shall mean the inability of
the Members to unanimously agree with respect to a Major Decision that requires
unanimity.

 

(b)          Either Member may initiate the buy/sell procedure by providing a
written notice (the “Value Notice”) to the other Member. The Member which
initiates the buy/sell procedure, is referred to herein as the “Offeror.” The
Member who receives the Value Notice is referred to herein as the “Offeree.” The
Value Notice shall include an offer by the Offeror to purchase all (and not less
than all) of the Membership Interest(s) owned by the Offeree and an offer by the
Offeror to sell all (and not less than all) of the Membership Interest(s) owned
by the Offeror to the Offeree. In the case of the BR Member, the offer referred
to in the preceding sentence shall also include an offer to purchase the
co-tenancy interest of the Brown Co-Tenants; and in the case of the Catalyst
Member, the offer referred to in the preceding sentence shall also include an
offer to sell the co-tenancy interest of the Brown Co-Tenants (with respect to
which the Catalyst Member represents to the BR Member that it has such
drag-along rights). The Value Notice shall specify an amount (the “Stated
Amount”), which shall in any case be not less than the aggregate of all
indebtedness owed at that time by the Borrower, and which shall be used in the
calculations of the purchase price pursuant to this Section 12.06.
Notwithstanding the foregoing, upon the receipt of a Value Notice from the BR
Member, the Catalyst Member shall have the right, to the extent available
pursuant to Section 12.09, to exercise the Put Right contained in Section 12.09
below by issuing a Put Notice within ten (10) business days thereafter, in which
case the Value Notice shall be deemed to have been rescinded by the BR Member.

 

(c)          The Offeree shall have forty-five (45) days from its receipt of the
Value Notice to provide a written notice (the “Election Notice”) to the Offeror
stating either that the Offeree will sell all (and not less than all) its
Membership Interest(s) to the Offeror or that the Offeree will purchase all (and
not less than all) the Offeror’s Membership Interest(s) at the purchase price
referenced in Section 12.06(b) hereof. If the Offeree fails to give a timely
Election Notice, the Offeree shall be deemed to have elected to sell all (and
not less than all) its Membership Interest(s) to the Offeror. The Election
Notice shall specify the date of closing (the “Buy-Sell Closing Date”), which
date shall be at least thirty (30) days after the giving of the Election Notice,
but in any event not later than the ninetieth (90th) day after such notice. If
the Offeree fails to provide an Election Notice, the Buy-Sell Closing Date shall
be held on the first Business Day which is at least ninety (90) days after the
giving of the Value Notice. For the sake of clarity, all references in this
Section and in Sections 12.07 and 12.08 to the Membership Interest of the
Catalyst Member shall be deemed to include a reference to the co-tenancy
interests of the Brown Co-Tenants, to the extent applicable.

 

 43 

 

 

(d)          The Member (or Members) that finally becomes obligated to sell its
or their Membership Interest(s) is sometimes referred to herein collectively as
the “Seller,” and the Member or Members that finally becomes obligated to
purchase the other Member’s or Members’ Membership Interest(s) is sometimes
referred to herein as the “Buyer.” If the Catalyst Member is the Seller, then
the term shall also be deemed to include the Brown Co-Tenants.

 

(e)          The aggregate purchase price for the Seller’s Membership
Interest(s) pursuant to this Section 12.06 shall be that amount which would be
distributed to the Seller pursuant to Section 9.01 above (after giving effect to
all applicable provisions of this Agreement, but after liquidating all Reserves
then existing and without establishing any additional Reserves) if the Project
was sold by the Borrower on the Buy-Sell Closing Date for a gross sales price
equal to the Stated Amount and all liabilities and obligations of the Borrower
were satisfied from the proceeds from such sales price and any remaining
proceeds were distributed to the Co-Tenants by the Borrower as required under
applicable agreements, and then the proceeds received by the Company were
distributed to the Members in accordance with Section 9.01. If the Catalyst
Member is the Seller, then the purchase price shall also include that amount
that would be distributed to the Brown Co-Tenants directly pursuant to the TIC
Agreement in connection with the sale of the Project, with any such portion of
the price allocable to the Brown Co-Tenants paid directly thereto in exchange
for full and complete relinquishment of any and all of their rights in and to
the Trust or the Property. No Member shall be entitled to any sales fee or
commission if either Member exercises the buy/sell procedure set forth in this
Section 12.06.

 

(f)          The closing of a purchase of Membership Interest(s) pursuant to
this Section 12.06 shall be held on the Buy-Sell Closing Date, subject to the
terms and conditions specified herein.

 

(g)          As of the effective date of any transfer of a Membership
Interest(s) pursuant to this Section 12.06, the Buyer shall assume all
obligations of the Seller with respect to the Membership Interest so
transferred, including any liability of the Seller or any Affiliate thereof with
respect to any Company liabilities. Upon such transfer, the Seller’s rights and
obligations under this Agreement shall terminate with respect to such
transferred Membership Interest, except as to indemnity rights of such Member
under this Agreement attributable to acts or events occurring prior to the
effective date of such transfer. If the Buyer is the BR Member, the Buyer shall
also assume any obligations of the Brown Co-Tenants pursuant to the TIC
Agreement.

 

(h)          Notwithstanding anything contained herein to the contrary, if the
Catalyst Member is the Buyer, the Catalyst Member shall have the right to assign
all of any portion of its rights under this Section 12.06 to one or more of the
Brown Co-Tenants or their Affiliates.

 

 44 

 

 

12.07         Escrow and Closing of Buy-Sell.

 

(a)          Closing Time and Location. Except as otherwise provided for in this
Agreement, the closing of any offer of a Membership Interest between the Members
pursuant to Section 12.06 shall take place through a mutually agreed escrow
agent located in Atlanta, Georgia.

 

(b)          Required Documents. Prior to or at the closing, Seller shall supply
to Buyer all documents customarily required (or reasonably required by Buyer) to
make a good and sufficient conveyance of such Membership Interest to the Buyer,
which documents shall be in form and substance reasonably satisfactory to the
Buyer and Seller. All payments shall be by wire transfer of immediately
available funds.

 

(c)          Conditions Precedent to Closing. The obligation of Buyer to pay the
purchase price shall be conditioned upon the Membership Interest being
transferred free and clear of all liens, claims and encumbrances (except for, in
the case of the co-tenancy interest of the Brown Co-Tenants, non-monetary liens
otherwise affecting the Property that were of record on the date hereof or that
were otherwise previously approved by the Members (“Permitted Liens”)). This
condition is for the sole benefit of Buyer and may be waived by Buyer in whole
or in part in its sole discretion.

 

(d)          Closing Costs. Each party shall pay its own attorneys’ fees and
expenses incurred in connection with the closing, and costs of the escrow or
closing, including, without limitation all premiums for title insurance and any
escrow fees, recording charges, and transfer taxes arising from the closing of
the buy-sell transaction, shall be borne or allocated in the manner customary in
the area in which the Project is located and, to the extent no custom exists,
shall be shared equally by Seller and Buyer. Unless previously deducted in
determining the price for the Membership Interest, the Buyer shall deduct from
the price otherwise payable to the Seller an amount equal to all liens, claims
and encumbrances of a definite or ascertainable amount, if any, which encumber
the Seller’s Membership Interest being transferred which are not released or
repaid on or prior to the closing (if Buyer elects to waive the conditions set
forth in Section 12.07(c)).

 

(e)          Warranty of Title. The Seller shall represent, warrant and agree
that its Membership Interest being sold hereunder is free of all liens, claims
and encumbrances (except liens, claims or encumbrances that were deducted in
determining the applicable price of the Membership Interest and except for
Permitted Liens) and that the Seller shall defend, indemnify and hold harmless
the Buyer from any such liens, claims and encumbrances.

 

(f)          Closing of Buy-Sell Transaction. At the closing of a sale of a
Membership Interest by one Member to the other Member pursuant to Section 12.06
hereof, the following shall occur:

 

(i)          The Seller shall convey and assign to the Buyer or its designee the
entire Membership Interest of the Seller, free and clear of all liens, claims
and encumbrances (other than liens, claims and encumbrances that were waived by
Buyer and deducted in determining the applicable price of the Membership
Interest and except for Permitted Liens), and the Seller and the Buyer shall
execute all documents which may be reasonably required to give effect to the
sale and purchase of such Membership Interest.

 

 45 

 

 

(ii)         The Buyer shall pay or cause to be paid to the Seller the
applicable purchase price for the Membership Interest being purchased in cash or
by wire transfer at the closing.

 

(iii)        Notwithstanding any provision herein to the contrary, it shall be a
condition or requirement of any offer and the closing to obtain a release of the
Seller and the Seller’s Affiliates from any personal liability arising out of
any and all Recourse Guaranties and Non-Recourse Carveout Guaranties.

 

12.08         Default.

 

(a)          Events of Default. The failure of a Member to perform any of the
obligations set forth in Sections 12.06 or 12.07 with respect to an offer of its
Membership Interest or purchase of the other Member’s Membership Interest shall
constitute an event of default (“Event of Default”) on the part of the Member
with respect to whom such failure occurs.

 

(b)          Remedies. Upon the occurrence of an Event of Default, the
non-defaulting Member may exercise, in addition to all other rights and remedies
provided in this Agreement or available at law or in equity, any one or more of
the remedies provided for in Section 12.08 (c) below.

 

(c)          Remedies for Failure to Transfer Membership Interest.

 

(i)          Seller’s Failure. In the event that the Seller fails to make
conveyance of its Membership Interest pursuant to its obligations herein, then
the Buyer shall have the option: (A) to demand and receive specific performance
of the Seller’s obligations to convey its Membership Interest as provided for
herein; (B) to recover damages on account of the Seller’s failure to make
conveyance (which rights shall be in addition to the right granted under
subparagraph (A) above, if the Buyer so elects); or (C) to terminate the
obligations of the parties to proceed with the sale of the Membership Interest,
whereupon the position of the parties shall revert to the status quo ante as if
no notice to purchase from either party to the other had been given under the
provisions of this Agreement.

 

(ii)         Buyer’s Failure. In the event that the Buyer defaults in the
closing of a purchase of a Membership Interest as herein provided, then the
Seller shall have the option to: (A) elect to purchase the Buyer’s Membership
Interest on the terms and conditions otherwise set forth herein, by notice to
the Buyer of the Seller’s intention so to do, given within fifteen (15) days
after such default in which event the Seller shall become the Buyer and the
Buyer shall become the Seller, and all the applicable terms, conditions and
provisions of this Agreement with respect to such sales shall govern, except
that the closing thereof shall take place thirty (30) days after such date of
notice from the Seller (now the Buyer) to the Buyer (now the Seller) and except
that the purchase price shall be ten percent (10%) less than the price which the
Seller (now the Buyer) would have had to pay had such Buyer (now the Seller)
originally elected to sell its Membership Interest; (B) terminate the Seller’s
obligation to convey its Membership Interest to the Buyer by notice to the
Buyer, in which case the position of the parties shall revert to the status quo
ante as if no notice from either party to the other had been given under the
provisions of this Agreement; or (C) sue Buyer in the appropriate court for
specific performance.

 

 46 

 

 

12.09         Catalyst Put Right.

 

(a)          Notwithstanding anything contained herein to the contrary, in the
event that the Catalyst Member desires to either sell the Project or refinance
the Loan, and in either such case the BR Member fails to provide its consent
thereto, then at the Catalyst Member’s election, the Catalyst Member shall have
the right to require that the BR Member purchase its Membership Interest on the
terms contained herein, along with the purchase of the co-tenancy interest of
the Brown Co-Tenants (the “Put Right”); provided, however, this Section 12.09
may only be invoked following Project Completion.

 

(b)          The Catalyst Member may exercise the Put Right by providing a
written notice (the “Put Notice”) to the BR Member. The Put Notice shall state
that the Catalyst Member is requiring the BR Member to purchase all (but not
less than all) of the Membership Interest owned by the Catalyst Member along
with the co-tenancy interest of the Brown Co-Tenants at a price to be derived
from the Appraised Value of the Project. The Put Notice shall specify the date
of closing (the “Put Closing Date”), which date shall be no earlier than the
later of (i) the thirtieth (30th) day after the giving of the Put Notice and
(ii) the tenth (10th) day following the final determination of Appraised Value,
but in any event not later than the ninetieth (90th) day after such notice.

 

(c)          As used herein, the term “Appraised Value” means the fair market
value for the Project, to be established through the following appraisal
process. Each Member shall select an MAI certified appraiser, licensed in the
State of Georgia, to value the Project. If the deviation between the two
valuations is less than three percent (3%), then the average of the two
appraisals shall form the basis of valuation for the Project. In the event the
two appraised valuations deviate by more than three percent (3%), then the two
appraisers shall select a third appraiser to appraise the Project. The average
of the two closest appraisals shall form the basis of valuation for the Project.
Catalyst shall have the right in its sole discretion to rescind its exercise of
the Put Right if it is unsatisfied with the results of the appraisal process but
only on the following conditions: (i) it agrees to bear all actual out-of pocket
costs incurred in connection with the appraisal process; (ii) it agrees to waive
all further rights to exercise the Put Right; and (iii) if the BR Member had
previously exercised the Buy-Sell in accordance with Section 12.06 above, the BR
Member shall have the right to return to the extant Buy-Sell.

 

(d)          The aggregate purchase price for the Catalyst Member’s Membership
Interest pursuant to this Section 12.09 (the “Put Price”) shall be that amount
which would be distributed to the Catalyst Member pursuant to Section 9.01 above
(after giving effect to all applicable provisions of this Agreement, but after
liquidating all Reserves then existing and without establishing any additional
Reserves) if the Project were sold by the Borrower on the Put Closing Date for a
gross sales price equal to the Appraised Value and all liabilities and
obligations of the Borrower were satisfied from the proceeds from such sales
price and any remaining proceeds were distributed to the Co-Tenants by the
Borrower, and then the proceeds received by the Company were distributed to the
Members in accordance with Section 9.01. In addition, the purchase price shall
include that amount that would be distributed to the Brown Co-Tenants directly
pursuant to the TIC Agreement in connection with the sale of the Project, with
any such portion of the price allocable to the Brown Co-Tenants paid directly
thereto in exchange for full and complete relinquishment of any and all of their
rights in and to the Trust or the Property. No Member shall be entitled to any
sales fee or commission if the Catalyst Member exercises the Put Right set forth
in this Section 12.09.

 

 47 

 

 

(e)          Notwithstanding anything contained herein to the contrary, at any
time prior to the commencement of vertical construction of the Project, in the
event that: (i) the Catalyst Member desires to commence vertical construction of
the Project but is prohibited from doing so as a result of the exercise by the
BR Member of its rights pursuant to Section 7.07 above; and (ii) the Catalyst
Member exercises the Put Right as a result of its desire to market and sell the
Project because of the BR Member’s unwillingness to proceed with vertical
construction, then the amount of the Put Price shall be an amount equal to the
greater of: (x) the amount determined pursuant to Section 12.09(d) above and (y)
the sum of the (i) amount of the Catalyst Member’s Initial Capital Contributions
and (ii) the amounts contributed to the Borrower by the Brown Co-Tenants
pursuant to the TIC Agreement.

 

(f)          The closing of a purchase of Membership Interest(s) pursuant to
this Section 12.09 shall be held on the Put Closing Date, subject to the terms
and conditions specified herein.

 

(g)          As of the Put Closing Date, the BR Member shall assume all
obligations of the Catalyst Member with respect to the Membership Interest so
transferred, including any liability of the Seller or any Affiliate thereof with
respect to any Company liabilities. Upon such transfer, the Catalyst Member’s
rights and obligations under this Agreement shall terminate with respect to such
transferred Membership Interest, except as to indemnity rights of such Member
under this Agreement attributable to acts or events occurring prior to the
effective date of such transfer. In addition, the BR Member shall cause the TIC
Agreement to be terminated in its entirety following the purchase of the
co-tenancy interest of the Brown Co-Tenants.

 

(h)          The provisions of Sections 12.07 (including without limitation
Section 12.07(f)(iii)) and 12.08 above shall apply to this Section 12.09, to the
extent applicable.

 

12.10         Specific Performance. It is expressly agreed that the remedy at
law for breach of any of the obligations set forth in this Article 12 is
inadequate in view of (i) the complexities and uncertainties in measuring the
actual damages that would be sustained by reason of the failure of a party to
comply fully with each of said obligations, and (ii) the uniqueness of each
Member’s business and assets and the relationship of the Members. Accordingly,
each of the aforesaid obligations and restrictions shall be, and is hereby
expressly made, enforceable by specific performance.

 

 48 

 

 

ARTICLE 13.

ISSUANCE OF ADDITIONAL MEMBERSHIP INTERESTS

 

Except as otherwise provided for herein, any Person approved by all of the
Members may become a Member in the Company by the issuance by the Company of
Membership Interests for such consideration as all of the Members shall
determine. No new Members shall be entitled to any retroactive allocation of
losses, income or expense deductions incurred by the Company. The Managers may,
upon the approval of all the existing Members, at the time a Member is admitted,
close the Company books (as though the Company’s tax year had ended) or make pro
rata allocations of loss, income and expense deductions to a new Member for that
portion of the Company’s tax year in which a Member was admitted in accordance
with the provisions of Section 706(d) of the Code and the Treasury Regulations
promulgated thereunder.

 

ARTICLE 14.

DISSOLUTION AND TERMINATION

 

14.01Dissolution.

 

(a)The Company shall be dissolved upon the occurrence of any of the following
events:

 

i.by the unanimous written agreement of all Members; or

 

ii.by a decree of judicial dissolution under the Act.

 

To the maximum extent permitted under the Act, the Company shall not dissolve
upon an event of dissociation with respect to the last remaining Member, but
instead the legal successor to such Member shall automatically become a Member
of the Company with all rights and obligations appurtenant thereto.

 

(b)          If a Member who is an individual dies or a court of competent
jurisdiction adjudges him to be incompetent to manage his person or his
property, the Member’s executor, administrator, guardian, conservator, or other
legal representative may exercise all of the Member’s rights for the purpose of
settling his estate or administering his property, but such person shall be a
holder of an Economic Interest and shall not have the rights of a Member.
Further, such Person shall be subject to the provisions of Article 12.

 

14.02        Effect of Dissolution. Upon dissolution, the Company shall cease to
carry on its business, except as permitted by Section 18-803 of the Act.

 

14.03        Winding Up, Liquidation and Distribution of Assets.

 

(a)          Upon dissolution, an accounting shall be made by the Company’s
independent accountants of the accounts of the Company and of the Company’s
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution. The Managers or, if none, the Person
or Persons selected by the Members (the “Liquidators”) shall immediately proceed
to wind up the affairs of the Company.

 

 49 

 

 

(b)          If the Company is dissolved and its affairs are to be wound up, the
Liquidators shall:

 

i.         Sell or otherwise liquidate all of the Company’s assets as promptly
as practicable;

 

ii.        Allocate any profit or loss resulting from such sales to the Members’
and Economic Interest Owners’ in accordance with Article 10 hereof as if the
Company had distributed all distributable Capital Proceeds in accordance with
Article 9 hereof;

 

iii.       Discharge all liabilities of the Company, including liabilities to
Members and Economic Interest Owners who are creditors, to the extent otherwise
permitted by law, other than liabilities to Members and Economic Interest Owners
for distributions, and establish such Reserves as may be reasonably necessary to
provide for contingent liabilities of the Company; and

 

iv.       Distribute the remaining proceeds to the Members in accordance with
Section 9.01.

 

(c)          In the final Fiscal Year of the Company, before making the final
distributions provided for in Section 14.03(b)(iv), Profits and Losses shall be
credited or charged to Capital Accounts of the Members (which Capital Accounts
shall be first adjusted to take into account all distributions other than
liquidating distributions made during the Fiscal Year) in the manner provided in
Article 10. The allocations and distributions provided for in this Agreement are
intended to result in the Capital Account of each Member immediately prior to
the liquidation distributions of the Company’s assets pursuant to Section
14.03(b)(iv) being equal to the amount distributable to such Member pursuant to
Section 14.03(b)(iv). The Managers are authorized to make appropriate
adjustments in the allocation of Profits and Losses and, if necessary, items of
gross income and gross deductions of the Company, for the year of liquidation of
the Company (or, if earlier, the year in which all or substantially all of the
Company’s assets are sold, transferred or disposed of) as necessary to cause the
amount of each Member’s Capital Account immediately prior to the distribution of
the Company’s assets pursuant to Section 14.03(b)(iv) to equal the amount
distributable to such Member pursuant to Section 14.03(b)(iv). Notwithstanding
the foregoing, nothing in this Section 14.03(c) shall affect the amounts
distributable to the Members under Section 14.03(b)(iv).

 

(d)          Notwithstanding anything to the contrary in this Operating
Agreement, upon a liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g)
of the Treasury Regulations, if any Member has a deficit Capital Account (after
giving effect to all contributions, distributions, allocations and other Capital
Account adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the negative balance of such Member’s Capital Account shall
not be considered a debt owed by such Member to the Company or to any other
Person for any purpose whatsoever.

 

 50 

 

 

(e)          Upon completion of the winding up, liquidation and distribution of
the assets, the Company shall be deemed terminated.

 

(f)          The Liquidators shall comply with any applicable requirements of
applicable law pertaining to the winding up of the affairs of the Company and
the final distribution of its assets.

 

14.04         Certificate of Cancellation. When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a Certificate of Cancellation may be executed and filed with the
Secretary of State of Delaware in accordance with Section 18-203 of the Act.

 

14.05         Return of Contribution Nonrecourse to Other Members. Except as
provided by law or as expressly provided in this Operating Agreement, upon
dissolution, each Member shall look solely to the assets of the Company for the
return of its Capital Contribution. If the Company property remaining after the
payment or discharge of the debts and liabilities of the Company is insufficient
to return the cash contribution of one or more Members, such Member or Members
shall have no recourse against any other Member.

 

ARTICLE 15.

INDEMNIFICATION

 

15.01       Indemnification by Company. The Managers, the Members or their
respective members, managers, agents, employees and representatives (each, an
“Indemnitee”) shall be indemnified by the Company to the fullest extent
permitted by law, against any losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it or any of them in
connection with the Company (each, a “Claim”), provided that (i) such course of
conduct was, in good faith, intended to be in, and not opposed to, the best
interests of the Company and such liability or loss was not the result of
willful misconduct, or a material breach of this Agreement or gross negligence
on the part of such Indemnitee, and (ii) any such indemnification will only be
recoverable from the assets of the Company and the Members shall not have any
liability on account thereof except any obligations to return distributions
received from the Company that are required to be returned to the Company in
respect of such indemnification obligations under applicable law. No Member
shall be authorized to make a call for capital to satisfy the Company’s
indemnification obligations under this Section 15.01.

 

15.02       Indemnification by Members for Misconduct.

 

(a)          Catalyst Member hereby indemnifies, defends and holds harmless the
Company, BR Member, each Bluerock Transferee and each of their subsidiaries and
their officers, directors, members, managers, partners, shareholders, employees,
agents and appointees from and against all losses, costs, expenses, damages,
claims and liabilities (including reasonable attorneys’ fees) incurred under any
Loan Guaranty to the extent arising out of any fraud, gross negligence or
willful misconduct on the part of, or by, Catalyst Member.

 

 51 

 

 

(b)          BR Member hereby indemnifies, defends and holds harmless the
Company, Catalyst Member, each Catalyst Transferee and each of their
subsidiaries and their officers, directors, members, managers, partners,
shareholders, employees, agents and appointees from and against all losses,
costs, expenses, damages, claims and liabilities (including reasonable
attorneys’ fees) incurred under any Loan Guaranty to the extent arising out of
any fraud, gross negligence or willful misconduct on the part of, or by, BR
Member.

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

 

16.01       Application of Delaware Law. This Operating Agreement, and the
application and interpretation thereof, shall be governed exclusively by its
terms and by the laws of the State of Delaware, and specifically the Act.

 

16.02       No Action for Partition. No Member or Economic Interest Owner has
any right to maintain any action for partition with respect to the property of
the Company.

 

16.03       Construction. Whenever the singular number is used in this Operating
Agreement and when required by the context, the same shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa.

 

16.04       Headings. The headings in this Operating Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Operating Agreement or any provision
hereof.

 

16.05       Waivers. The failure of any party to seek redress for violation of
or to insist upon the strict performance of any covenant or condition of this
Operating Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

16.06       Rights and Remedies Cumulative. The rights and remedies provided by
this Operating Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right not to use any or all other
remedies. Such rights and remedies are given in addition to any other rights the
parties may have by law, statute, ordinance or otherwise.

 

16.07       Severability. If any provision of this Operating Agreement or the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Operating Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.

 

16.08       Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this Operating
Agreement, their respective heirs, legal representatives, successors and
assigns.

 

 52 

 

 

16.09       Creditors. None of the provisions of this Operating Agreement shall
be for the benefit of or enforceable by any creditors of the Company or by any
Person not a party hereto.

 

16.10       Counterparts. This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

16.11       Federal Income Tax Elections. All elections required or permitted to
be made by the Company under the Code shall be made by the Members.

 

16.12       Certification of Non-Foreign Status. In order to comply with Section
1445 of the Code and the applicable Treasury Regulations thereunder, in the
event of the disposition by the Company of a United States real property
interest as defined in the Code and Treasury Regulations, each Member shall
provide to the Company, an affidavit stating, under penalties of perjury, (i)
the Member’s address, (ii) United States taxpayer identification number, and
(iii) that the Member is not a foreign person as that term is defined in the
Code and Treasury Regulations. Failure by any Member to provide such affidavit
by the date of such disposition shall authorize the Managers to withhold ten
percent (10%) of each such Member’s distributive share of the amount realized by
the Company on the disposition.

 

16.13       Notices. Any and all notices, offers, demands or elections required
or permitted to be made under this Agreement (“Notices”) shall be in writing and
shall be delivered either by personally delivering it by hand or Federal Express
or similar commercial courier service to the person to whom Notice is directed,
or by electronic mail, or by depositing it with the United States Postal
Service, certified mail, return receipt requested, with adequate postage
prepaid, addressed to the appropriate party (and marked to a particular
individual’s attention). Notice shall be deemed given and effective (i) when
hand-delivered if by personal delivery or Federal Express or similar commercial
courier service, (ii) as of the date and time it is transmitted by electronic
mail if there is a written or electronic record of the date, time and email
address to which the Notice was sent, or (iii) on the third (3rd) business day
(which term means a day when the United States Postal Service, or its legal
successor (“Postal Service”) is making regular deliveries of mail on all of its
regularly appointed week-day rounds in Dover, Delaware) following the day (as
evidenced by proof of mailing) upon which such Notice is deposited, postage
pre-paid, certified mail, return receipt requested, with the Postal Service.
Rejection or other refusal by the addressee to accept the Notice shall be deemed
to be receipt of the Notice. In addition, the inability to deliver the Notice
because of a change of address of the party of which no Notice was given to the
other party as provided on Exhibit A hereof shall be deemed to be the receipt of
the Notice sent. The addresses to which Notice is to be sent shall be those set
forth below on Exhibit A or such other address as shall be designated in writing
to Managers. Managers shall keep a list of all designated addresses and such
list shall be available to any Member upon request thereof. Such addresses may
be changed by designating the change of address to the Managers in writing.

 

16.14       Amendments. Any amendment to this Agreement shall be made in writing
and signed by Members holding all of the Ownership Percentages; provided,
however, the Managers shall have the right upon any transfer of Membership
Interests or admission of any new Member in accordance herewith to unilaterally
amend this Agreement without a writing signed by all Members to substitute
Exhibit “A” attached hereto with an updated Exhibit “A” reflecting all of the
current Members and their respective Ownership Percentages. The Members, by
their execution hereof, approve the restatement and amendment of the Original
Operating Agreement and, for all purposes, this Agreement supersedes and
replaces the Original Operating Agreement from and after the date hereof.

 

 53 

 

 

16.15       Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted. If any particular provision herein is
construed to be in conflict with the provisions of the Act, the Act shall
control and such invalid or unenforceable provisions shall not affect or
invalidate the other provisions hereof, and this Agreement shall be construed in
all respects as if such conflicting provision were omitted.

 

16.16       Captions. Titles and captions are inserted for convenience only and
in no way define, limit, extend or describe the scope or intent of this
Agreement or any of its provisions and in no way are to be construed to affect
the meaning or construction of this Agreement or any of its provisions.

 

16.17       Banking. All funds of the Company shall be deposited in its name in
an account or accounts as shall be designated from time to time by the Managers.
All funds of the Company shall be used solely for the business of the Company.
All withdrawals from the Company bank accounts shall be made only upon check
signed by the Managers or by such other persons as the Managers may designate
from time to time.

 

16.18       Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. The parties
hereto agree that any suit brought to enforce this Agreement shall be venued
only in any court of competent jurisdiction in the State of New York, Borough of
Manhattan, and, by execution and delivery of this Agreement, each of the parties
to this Agreement hereby irrevocably accepts and waives all objection to, the
exclusive jurisdiction of the aforesaid courts in connection with any suit
brought to enforce this Agreement, and irrevocably agrees to be bound by any
judgment rendered thereby. Each of the parties hereto hereby agrees that service
of process in any such proceeding may be made by giving notice to such party in
the manner and at the place set forth in 16.13 herein.

 

16.19       Further Assurances. The Members each agree to cooperate, and to
execute and deliver in a timely fashion any and all additional documents or
instruments necessary to effectuate the purposes of the Company and this
Agreement or necessary to comply with any laws, rules or regulations.

 

16.20       Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT, AND TO ANY PAYMENTS,
ALLOCATIONS AND DISTRIBUTIONS SPECIFIED UNDER THIS AGREEMENT.

 

 54 

 

 

16.21       Investment Representations and Indemnity Agreement. In addition to
the restrictions on transfer set forth above, each Member understands that
Members must bear the economic risk of this investment for an indefinite period
of time because the Membership Interests are not registered under the Securities
Act of 1933, as amended (the “1933 Act”) or the securities laws of any state or
other jurisdiction. Each Member has been advised that there is no public market
for the Membership Interests and that the Membership Interests are not being
registered under the 1933 Act upon the basis that the transactions involving its
sale are exempt from such registration requirements and that reliance by the
Company on such exemption is predicated in part on the Member’s representations
set forth in this Agreement. Each Member acknowledges that no representations of
any kind concerning the Property or the future intent or ability to offer or
sell the Membership Interest in a public offering or otherwise have been made to
the Member by the Company or any other Person or entity. Each Member understands
that the Company makes no covenant, representation or warranty with respect to
the registration of securities under the Securities Exchange Act of 1933, as
amended, or its dissemination to the public of any current financial or other
information concerning the Company. Accordingly, the Members acknowledge that
there is no assurance that there will ever by any public market for the
Membership Interests, and that the Members may not be able to publicly offer or
sell any thereof. Furthermore, each Member (and his/her/its assignees and
transferees) agrees to indemnify the other Members, the Managers, the Company
and any director, officer, employee, affiliate or legal counsel of such parties,
from any and all losses, damage, liability, claims and expenses incurred,
suffered or sustained by any of them in any manner because of the falsity of any
representation contained in this Section including, without limitation,
liability, for violation of the Securities Laws of the United States or of any
state which violation would not have occurred had such representation been true.

 

16.22       No Partnership Interest for Non-Tax Purposes. The Members have
formed the Company under the Act and expressly disavow any intention to form a
partnership under Delaware’s Uniform Partnership Act, Delaware’s Uniform Limited
Partnership Act, or the Partnership Act or laws of any other state. The Members
do not intend to be partners one to another or partners as to any third party.
To the extent any Member, by word or action, represents to another person that
any other Member is a partner or that the Company is a partnership, the Member
making such wrongful representations shall be liable to any other Member who
incurs personal liability by reason of such wrongful representation.

 

16.23       Entire Agreement. This Agreement, along with the Cost-Sharing
Agreement, the Trust Agreement and the TIC Agreement, contains the entire
understanding among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except for the Cost-Sharing Agreement, Trust Agreement and TIC Agreement, which
shall survive in accordance with its respective terms.

 

(Signatures on following page)

 

 55 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BR MEMBER:       BR Cheshire Member, LLC       By: Bluerock Special
Opportunity + Income Fund III, LLC, its Manager             By: BR SOIF III
Manager, LLC, its Manager             By: /s/ Jordan Ruddy     Name: Jordan
Ruddy     Title: Authorized Signatory           CATALYST MEMBER:       CB
DEVELOPER, LLC           By: Catalyst Development     Partners II, LLC,     a
Georgia limited liability company,     as its Manager             By: /s/ Robert
Myer     Name: Robert Myer     Title: Manager

 

 

 

 

List of Exhibits:

 



Exhibit A Information Regarding Members Exhibit B Property Exhibit C Total
Project Budget Exhibit D Development Agreement



 

 

 

  

Exhibit A

 

INFORMATION REGARDING MEMBERS

 



Member Name
and Address  Initial
Capital Contribution   Ownership
Percentage           

BR Cheshire Member, LLC

712 Fifth Avenue, 9th Floor

New York, New York 10019

  $11,499,489    99.9%             CB Developer, LLC
880 Glenwood Avenue SE, Suite H Atlanta, GA 30316  $11,511    0.1%            
Total  $11,511,000    100%

 

BROWN CO-TENANTS’ INITIAL CASH CONTRIBUTION TO BORROWER: $1,279,000

 

MANAGEMENT COMMITTEE REPRESENTATIVES:

 

Catalyst Member

 

1. Rob Meyer

2. Mark Mechlowitz

 

BR Member

 

1. Ryan McDonald

2. Michael Konig

 

 

 

  

Exhibit B

 

LEGAL DESCRIPTION OF PROPERTY

 

All that tract of land lying or being Land Lot 6, 17th District, Fulton County
and the City of Atlanta, Georgia, and being more particularly described as
follows:

 

BEGINNING at a 1/2 inch re-bar found at the intersection of the southerly right
of way of Interstate 85, a variable width right of way, and the westerly right
of way of Cheshire Bridge Road, also a variable width right of way;

 

THEN leaving the right of way of Interstate 85, proceed the following courses
along the said westerly right of way of Cheshire Bridge Road:

 

South 55 degrees 38 minutes 44 seconds East for 30.92 feet to a 1/2 inch re-bar
found;

 

THEN South 06 degrees 51 minutes 23 seconds East for 248.74 feet to a nail
found;

 

THEN South 28 degrees 07 minutes 38 seconds East for 42.38 feet to a 1/2 inch
re-bar found;

 

THEN South 67 degrees 28 minutes 12 seconds West for 145.43 feet to a 1/2 inch
re-bar found;

 

THEN South 00 degrees 42 minutes 52 seconds West for 123.24 feet to a 1/2 inch
re-bar found;

 

THEN North 88 degrees 37 minutes 53 seconds West for 43.35 feet to a 1/2 inch
re-bar found;

 

THEN South 09 degrees 34 minutes 54 seconds East for 86.90 feet to a 1/2 inch
re-bar found;

 

THEN North 89 degrees 25 minutes 02 seconds West for 172.15 feet to a 1/2 inch
open top pipe found;

 

THEN North 25 degrees 59 minutes 36 seconds West for 95.01 feet to a point;

 

THEN North 26 degrees 42 minutes 06 seconds West for 470.00 feet to a point on
the southerly variable right of way of Interstate 85; THEN continue the
following courses along said southerly right of way of Interstate 85;

 

North 82 degrees 57 minutes 58 seconds East for 105.01 feet to a 1/2 inch re-bar
found;

 

THEN North 79 degrees 50 minutes 07 seconds East for 257.68 feet to a point;

 

THEN North 89 degrees 59 minutes 21 seconds East for 156.66 feet to a 1/2 inch
re-bar found at the POINT OF BEGINNING.

 

Together with and subject to covenants, easements, and restrictions of record.

 

Said property contains 4.877 acres more or less.

 

 

 

  

Exhibit C

 

TOTAL PROJECT BUDGET

 



Total Project Budget - Hard/Soft Cost Breakout

 

SOURCES:     Equity  $12,790,000  Debt   38,130,000  TOTAL SOURCES  $50,920,000 
       USES-SOFT COSTS      Purchase Price  $5,971,688  Doc Stamps   147,500 
Project Feasibility Costs   46,795  Design Costs   814,500  Legal Costs 
 390,000  Real Estate Taxes   465,422  Insurance Costs   220,000  Financing
Costs   969,221  Government Costs   752,947  Misc. Direct Costs   79,000  FF&E
Costs   630,000  Interest Reserve   638,549  Operating Deficit Reserve 
 370,759  Capitalized Development Fee   1,531,650  Contingency   1,563,595 
I-Banking Fee   509,200  Marketing Costs   150,000  TOTAL USES - SOFT COSTS 
$15,250,827         TOTAL USES - HARD COSTS  $35,669,173         TOTAL COSTS 
$50,920,000 

  

 

 

 

Exhibit D

 

DEVELOPMENT AGREEMENT

 

 

 

